 

 

 

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this "Agreement") is dated as of November 6,
2007 between Ecotality, Inc., a Nevada corporation (the "Company"), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a "Purchaser" and collectively the "Purchasers").

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
"Securities Act"), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:


ARTICLE I.

DEFINITIONS


1.1 DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS AGREEMENT:
(A) CAPITALIZED TERMS THAT ARE NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS
GIVEN TO SUCH TERMS IN THE DEBENTURES (AS DEFINED HEREIN), AND (B) THE FOLLOWING
TERMS HAVE THE MEANINGS SET FORTH IN THIS SECTION 1.1:

"Action" shall have the meaning ascribed to such term in Section 3.1(j).

"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

"Board of Directors" means the board of directors of the Company.

"Business Day" means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

"Closing" means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

 

--------------------------------------------------------------------------------

 

 

"Closing Date" means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers' obligations to pay the Subscription
Amount and (ii) the Company's obligations to deliver the Securities have been
satisfied or waived.

 "Commission" means the Securities and Exchange Commission.

"Common Stock" means the common stock of the Company, par value $.001 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.

"Common Stock Equivalents" means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.




"Company Counsel(s)" means Farella Braun + Martel LLP, with offices located at
Russ Building, 235 Montgomery Street, San Francisco, CA 94104 and Gary A. Agron,
Esq., 5445 DTC Parkway, Suite 520, Englewood, CO 80111.




"Conversion Price" shall have the meaning ascribed to such term in the
Debentures.

"Debentures" means the 8% Secured Original Issue Discount Convertible Debentures
due, subject to the terms therein, 30 months from their date of issuance, issued
by the Company to the Purchasers hereunder, in the form of Exhibit A attached
hereto.

"Disclosure Schedules" shall have the meaning ascribed to such term in Section
3.1.

"Effective Date" means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.

"Evaluation Date" shall have the meaning ascribed to such term in Section
3.1(r).

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.




"Exempt Issuance" means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of such securities, and (c) securities issued, whether at the
closing or subsequent thereto, pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person which is
either a direct or indirect equity owner of, or an entity that is, itself or
through its subsidiaries, an operating company in a business synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.

 

2

--------------------------------------------------------------------------------

 

 

 "FWS" means Feldman Weinstein & Smith LLP with offices located at 420 Lexington
Avenue, Suite 2620, New York, New York 10170-0002.

"GAAP" shall have the meaning ascribed to such term in Section 3.1(h).

"Indebtedness" shall have the meaning ascribed to such term in Section 3.1(aa).

"Intellectual Property Rights" shall have the meaning ascribed to such term in
Section 3.1(o).

"Legend Removal Date" shall have the meaning ascribed to such term in Section
4.1(c).

"Liens" means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

"Material Adverse Effect" shall have the meaning assigned to such term in
Section 3.1(b).

"Material Permits" shall have the meaning ascribed to such term in Section
3.1(m).

"Maximum Rate" shall have the meaning ascribed to such term in Section 5.17.

"Participation Maximum" shall have the meaning ascribed to such term in Section
4.12.

"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

"Pre-Notice" shall have the meaning ascribed to such term in Section 4.12.

 

3

--------------------------------------------------------------------------------

 

 

"Principal Amount" shall mean, as to each Purchaser, the amounts set forth below
such Purchaser's signature block on the signature pages hereto and next to the
heading "Principal Amount," in United States Dollars, which shall equal such
Purchaser's Subscription Amount multiplied by 1.176471.

 "Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

"Purchaser Party" shall have the meaning ascribed to such term in Section 4.10.

"Registration Rights Agreement" means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.

"Registration Statement" means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.

"Required Approvals" shall have the meaning ascribed to such term in Section
3.1(e).

"Required Minimum" means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Debentures (including
Underlying Shares issuable as payment of interest), ignoring any conversion or
exercise limits set forth therein, and assuming that the Conversion Price is at
all times on and after the date of determination 75% of the then Conversion
Price on the Trading Day immediately prior to the date of determination.

"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"SEC Reports" shall have the meaning ascribed to such term in Section 3.1(h).

"Securities" means the Debentures, the Warrants, the Warrant Shares and the
Underlying Shares.

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

"Security Agreement" means the Security Agreement, dated the date hereof, among
the Company and the Purchasers, in the form of Exhibit E attached hereto.




 

4

--------------------------------------------------------------------------------

 

 

"Security Documents" shall mean the Security Agreement, the Subsidiary
Guarantees and any other documents and filing required thereunder in order to
grant the Purchasers a first priority security interest in the assets of the
Company and the Subsidiaries as provided in the Security Agreement, including
all UCC-1 filing receipts.

"Shareholder Approval" means the vote by the stockholders of the Company to
approve amended and restated articles of incorporation of the Company that
ratifies all prior amendments to the Company's articles of incorporation,
including the increase in the number of authorized shares of Common Stock to
300,000,000 (the "Amendment").

 "Short Sales" means all "short sales" as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 

 "Subscription Amount" means, as to each Purchaser, the aggregate amount to be
paid for Debentures and Warrants purchased hereunder as specified below such
Purchaser's name on the signature page of this Agreement and next to the heading
"Subscription Amount," in United States dollars and in immediately available
funds.

"Subsequent Financing" shall have the meaning ascribed to such term in Section
4.12.

"Subsequent Financing Notice" shall have the meaning ascribed to such term in
Section 4.12.

"Subsidiary" means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, include any direct or indirect subsidiary of the
Company formed or acquired after the date hereof.

"Subsidiary Guarantee" means the Subsidiary Guarantee, dated the date hereof, by
each Subsidiary in favor of the Purchasers, in the form of Exhibit F attached
hereto.

"Trading Day" means a day on which the New York Stock Exchange is open for
trading.

"Trading Market" means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

 "Transaction Documents" means this Agreement, the Debentures, the Warrants, the
Registration Rights Agreement, the Security Agreement, the Subsidiary Guarantee,
all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

"Transfer Agent" means Holladay Stock Transfer, Inc., the current transfer agent
of the Company, whose mailing address is 2939 N. 67th Place, Suite C,
Scottsdale, Arizona, 85251, and fax number is (480) 481-3941, and any successor
transfer agent of the Company.

 

5

--------------------------------------------------------------------------------

 

 

"Underlying Shares" means the shares of Common Stock issued and issuable upon
conversion or redemption of the Debentures and upon exercise of the Warrants and
issued and issuable in lieu of the cash payment of interest on the Debentures in
accordance with the terms of the Debentures.

"Variable Rate Transaction" shall have the meaning ascribed to such term in
Section 4.13(b).

"VWAP" means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b)  if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC Bulletin Board; (c) if the Common Stock is not then listed or quoted
on the OTC Bulletin Board and if prices for the Common Stock are then reported
in the "Pink Sheets" published by Pink Sheets, LLC (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company.

"Warrants" means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable immediately and have a term of exercise equal to 5
years, in the form of Exhibit C attached hereto.

"Warrant Shares" means the shares of Common Stock issuable upon exercise of the
Warrants.


ARTICLE II.

PURCHASE AND SALE


2.1 CLOSING.  ON THE CLOSING DATE, UPON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH HEREIN, SUBSTANTIALLY CONCURRENT WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT BY THE PARTIES HERETO, THE COMPANY AGREES TO SELL, AND THE
PURCHASERS, SEVERALLY AND NOT JOINTLY, AGREE TO PURCHASE, UP TO AN AGGREGATE OF
$4,117,648.50 IN PRINCIPAL AMOUNT OF THE DEBENTURES (FOR AN AGGREGATE CASH
SUBSCRIPTION AMOUNT OF UP TO $3,500,000).  EACH PURCHASER SHALL DELIVER TO THE
COMPANY, VIA WIRE TRANSFER OR A CERTIFIED CHECK, IMMEDIATELY AVAILABLE FUNDS
EQUAL TO ITS SUBSCRIPTION AMOUNT AND THE COMPANY SHALL DELIVER TO EACH PURCHASER
ITS RESPECTIVE DEBENTURE AND A WARRANT, AS DETERMINED PURSUANT TO SECTION
2.2(A), AND THE COMPANY AND EACH PURCHASER SHALL DELIVER THE OTHER ITEMS SET
FORTH IN SECTION 2.2 DELIVERABLE AT THE CLOSING.  UPON SATISFACTION OF THE
CONDITIONS SET FORTH IN SECTIONS 2.2 AND 2.3, THE CLOSING SHALL OCCUR AT THE
OFFICES OF FWS OR SUCH OTHER LOCATION AS THE PARTIES SHALL MUTUALLY AGREE.

 

6

--------------------------------------------------------------------------------

 

 


2.2  DELIVERIES


(A) ON THE CLOSING DATE, THE COMPANY SHALL DELIVER OR CAUSE TO BE DELIVERED TO
EACH PURCHASER THE FOLLOWING:


(I) THIS AGREEMENT DULY EXECUTED BY THE COMPANY;


(II) A LEGAL OPINION OF COMPANY COUNSEL, IN SUBSTANTIALLY THE FORM OF EXHIBIT D
ATTACHED HERETO;


(III) A DEBENTURE WITH A PRINCIPAL AMOUNT EQUAL TO SUCH PURCHASER'S PRINCIPAL
AMOUNT, REGISTERED IN THE NAME OF SUCH PURCHASER;


(IV) A WARRANT REGISTERED IN THE NAME OF SUCH PURCHASER TO PURCHASE UP TO A
NUMBER OF SHARES OF COMMON STOCK EQUAL TO 50% OF SUCH PURCHASER'S PRINCIPAL
AMOUNT DIVIDED BY THE CONVERSION PRICE, WITH AN EXERCISE PRICE EQUAL TO $0.32,
SUBJECT TO ADJUSTMENT THEREIN;


(V) THE SECURITY AGREEMENT, DULY EXECUTED BY THE COMPANY AND EACH SUBSIDIARY,
ALONG WITH ALL OF THE SECURITY DOCUMENTS, INCLUDING THE SUBSIDIARY GUARANTEE,
DULY EXECUTED BY THE PARTIES THERETO;


(VI) LOCK-UP AGREEMENTS, IN THE FORM OF EXHIBIT G ATTACHED HERETO, DULY EXECUTED
BY EACH OFFICER, DIRECTOR AND 10% STOCKHOLDER OF THE COMPANY AND EACH
SUBSIDIARY; AND


(VII) THE REGISTRATION RIGHTS AGREEMENT DULY EXECUTED BY THE COMPANY.


(B) ON THE CLOSING DATE, EACH PURCHASER SHALL DELIVER OR CAUSE TO BE DELIVERED
TO THE COMPANY THE FOLLOWING:

(i)

this Agreement duly executed by such Purchaser;

(ii)

such Purchaser's Subscription Amount by wire transfer to the account as
specified in writing by the Company;

(iii)

the Security Agreement duly executed by such Purchaser; and

(iv)

the Registration Rights Agreement duly executed by such Purchaser.

 

7

--------------------------------------------------------------------------------

 

 


2.3 CLOSING CONDITIONS.


(A) THE OBLIGATIONS OF THE COMPANY HEREUNDER IN CONNECTION WITH THE CLOSING ARE
SUBJECT TO THE FOLLOWING CONDITIONS BEING MET:

(i)

the accuracy in all material respects on the Closing Date of the representations
and warranties of the Purchasers contained herein;

(ii)

all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

(iii)

the delivery by each Purchaser of the items set forth in Section 2.2(b) of this
Agreement.


(A) THE RESPECTIVE OBLIGATIONS OF THE PURCHASERS HEREUNDER IN CONNECTION WITH
THE CLOSING ARE SUBJECT TO THE FOLLOWING CONDITIONS BEING MET:

(i)

the accuracy in all material respects when made and on the Closing Date of the
representations and warranties of the Company contained herein;

(ii)

all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii)

all existing debtholders of the Company and its Subsidiaries shall each have
executed and delivered the Purchasers a written subordination agreement
acceptable to, and approved by, the Purchasers, provided, however, C. Timothy
Caldwell, shall not be required to deliver a subordination agreement with
respect to the indebtedness owed to him and described on Schedule 3.1(n) hereto,
so long as the Company provides evidence acceptable to the Purchasers that the
amounts owed under such indebtedness is $350,000 or less;

(iv)

the delivery by the Company of the items set forth in Section 2.2(a) of this
Agreement;

(v)

there shall have been no Material Adverse Effect with respect to the Company
since the date hereof; and

(vi)

from the date hereof to the Closing Date, trading in the Common Stock shall not
have been suspended by the Commission  or the Company's principal Trading Market
(except for any suspension of trading of limited duration agreed to by the
Company, which suspension shall be terminated prior to the Closing), and, at any
time prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.

 

8

--------------------------------------------------------------------------------

 

 


ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1

Representations and Warranties of the Company.  

Except as set forth in the Disclosure Schedules, which Disclosure Schedules
shall be deemed a part hereof and shall qualify any representation or otherwise
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules, the Company hereby makes the following
representations and warranties to each Purchaser:


(A) SUBSIDIARIES.  ALL OF THE DIRECT AND INDIRECT SUBSIDIARIES OF THE COMPANY
ARE SET FORTH ON SCHEDULE 3.1(A).  THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL
OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF EACH SUBSIDIARY FREE AND CLEAR
OF ANY LIENS, AND ALL OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF
EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY PAID, NON-ASSESSABLE AND FREE
OF PREEMPTIVE AND SIMILAR RIGHTS TO SUBSCRIBE FOR OR PURCHASE SECURITIES.  IF
THE COMPANY HAS NO SUBSIDIARIES, ALL OTHER REFERENCES TO THE SUBSIDIARIES OR ANY
OF THEM IN THE TRANSACTION DOCUMENTS SHALL BE DISREGARDED.


(B) ORGANIZATION AND QUALIFICATION.  THE COMPANY AND EACH OF THE SUBSIDIARIES IS
AN ENTITY DULY INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION
(AS APPLICABLE), WITH THE REQUISITE POWER AND AUTHORITY TO OWN AND USE ITS
PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED.
 NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION OR DEFAULT OF ANY OF THE
PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR
OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS.  EACH OF THE COMPANY AND THE
SUBSIDIARIES IS DULY QUALIFIED TO CONDUCT BUSINESS AND IS IN GOOD STANDING AS A
FOREIGN CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN WHICH THE NATURE OF
THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH QUALIFICATION
NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING, AS
THE CASE MAY BE, COULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT IN (I) A
MATERIAL ADVERSE EFFECT ON THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY
TRANSACTION DOCUMENT, (II) A MATERIAL ADVERSE EFFECT ON THE RESULTS OF
OPERATIONS, ASSETS, BUSINESS, PROSPECTS OR CONDITION (FINANCIAL OR OTHERWISE) OF
THE COMPANY AND THE SUBSIDIARIES, TAKEN AS A WHOLE, OR (III) A MATERIAL ADVERSE
EFFECT ON THE COMPANY'S ABILITY TO PERFORM IN ANY MATERIAL RESPECT ON A TIMELY
BASIS ITS OBLIGATIONS UNDER ANY TRANSACTION DOCUMENT (ANY OF (I), (II) OR (III),
A "MATERIAL ADVERSE EFFECT") AND NO PROCEEDING HAS BEEN INSTITUTED IN ANY SUCH
JURISDICTION REVOKING, LIMITING OR CURTAILING OR SEEKING TO REVOKE, LIMIT OR
CURTAIL SUCH POWER AND AUTHORITY OR QUALIFICATION.

 

9

--------------------------------------------------------------------------------

 

 


(C) AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE CORPORATE POWER
AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS
HEREUNDER AND THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF THE COMPANY AND NO FURTHER ACTION IS REQUIRED BY THE
COMPANY, THE BOARD OF DIRECTORS OR THE COMPANY'S STOCKHOLDERS IN CONNECTION
THEREWITH OTHER THAN IN CONNECTION WITH THE REQUIRED APPROVALS.  EACH
TRANSACTION DOCUMENT HAS BEEN (OR UPON DELIVERY WILL HAVE BEEN) DULY EXECUTED BY
THE COMPANY AND, WHEN DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF,
WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS LIMITED BY
GENERAL EQUITABLE PRINCIPLES AND APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION AFFECTING
ENFORCEMENT OF CREDITORS' RIGHTS GENERALLY, (II) AS LIMITED BY LAWS RELATING TO
THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE
REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION PROVISIONS MAY BE
LIMITED BY APPLICABLE LAW.


(D) NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND WILL NOT: (I) CONFLICT
WITH OR VIOLATE ANY PROVISION OF THE COMPANY'S OR ANY SUBSIDIARY'S CERTIFICATE
OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER
DOCUMENTS, OR (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH
NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, RESULT IN THE
CREATION OF ANY LIEN UPON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY
SUBSIDIARY, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION
OR CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF, ANY
AGREEMENT, CREDIT FACILITY, DEBT OR OTHER INSTRUMENT (EVIDENCING A COMPANY OR
SUBSIDIARY DEBT OR OTHERWISE) OR OTHER UNDERSTANDING TO WHICH THE COMPANY OR ANY
SUBSIDIARY IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY
SUBSIDIARY IS BOUND OR AFFECTED, OR (III) SUBJECT TO THE REQUIRED APPROVALS,
CONFLICT WITH OR RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER,
JUDGMENT, INJUNCTION, DECREE OR OTHER RESTRICTION OF ANY COURT OR GOVERNMENTAL
AUTHORITY TO WHICH THE COMPANY OR A SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND
STATE SECURITIES LAWS AND REGULATIONS), OR BY WHICH ANY PROPERTY OR ASSET OF THE
COMPANY OR A SUBSIDIARY IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF EACH OF
CLAUSES (II) AND (III), SUCH AS COULD NOT HAVE OR REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


(E) FILINGS, CONSENTS AND APPROVALS.  THE COMPANY IS NOT REQUIRED TO OBTAIN ANY
CONSENT, WAIVER, AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR MAKE ANY
FILING OR REGISTRATION WITH, ANY COURT OR OTHER FEDERAL, STATE, LOCAL OR OTHER
GOVERNMENTAL AUTHORITY OR OTHER PERSON IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE COMPANY OF THE TRANSACTION DOCUMENTS, OTHER THAN
(I) FILINGS REQUIRED PURSUANT TO SECTION 4.6, (II) THE FILING WITH THE
COMMISSION OF THE REGISTRATION STATEMENT, (III) THE NOTICE AND/OR APPLICATION(S)
TO EACH APPLICABLE TRADING MARKET FOR THE ISSUANCE AND SALE OF THE SECURITIES
AND THE LISTING OF THE UNDERLYING SHARES FOR TRADING THEREON IN THE TIME AND
MANNER REQUIRED THEREBY AND (IV) THE FILING OF FORM D WITH THE COMMISSION AND
SUCH FILINGS AS ARE REQUIRED TO BE MADE UNDER APPLICABLE STATE SECURITIES LAWS
(COLLECTIVELY, THE "REQUIRED APPROVALS").

 

10

--------------------------------------------------------------------------------

 

 


(F) ISSUANCE OF THE SECURITIES.  THE SECURITIES ARE DULY AUTHORIZED AND, WHEN
ISSUED AND PAID FOR IN ACCORDANCE WITH THE APPLICABLE TRANSACTION DOCUMENTS,
WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF
ALL LIENS IMPOSED BY THE COMPANY OTHER THAN RESTRICTIONS ON TRANSFER PROVIDED
FOR IN THE TRANSACTION DOCUMENTS.  THE UNDERLYING SHARES, WHEN ISSUED IN
ACCORDANCE WITH THE TERMS OF THE TRANSACTION DOCUMENTS, WILL BE VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ALL LIENS IMPOSED BY THE COMPANY
OTHER THAN RESTRICTIONS ON TRANSFER PROVIDED FOR IN THE TRANSACTION DOCUMENTS.
 THE COMPANY HAS RESERVED FROM ITS DULY AUTHORIZED CAPITAL STOCK A NUMBER OF
SHARES OF COMMON STOCK FOR ISSUANCE OF THE UNDERLYING SHARES AT LEAST EQUAL TO
THE REQUIRED MINIMUM ON THE DATE HEREOF.  


(G) CAPITALIZATION.  THE CAPITALIZATION OF THE COMPANY IS AS SET FORTH ON
SCHEDULE 3.1(G), WHICH SCHEDULE 3.1(G) SHALL ALSO INCLUDE THE NUMBER OF SHARES
OF COMMON STOCK OWNED BENEFICIALLY, AND OF RECORD, BY AFFILIATES OF THE COMPANY
AS OF THE DATE HEREOF. THE COMPANY HAS NOT ISSUED ANY CAPITAL STOCK SINCE ITS
MOST RECENTLY FILED PERIODIC REPORT UNDER THE EXCHANGE ACT, OTHER THAN PURSUANT
TO THE EXERCISE OF EMPLOYEE STOCK OPTIONS UNDER THE COMPANY'S STOCK OPTION
PLANS, THE ISSUANCE OF SHARES OF COMMON STOCK TO EMPLOYEES PURSUANT TO THE
COMPANY'S EMPLOYEE STOCK PURCHASE PLANS AND PURSUANT TO THE CONVERSION OR
EXERCISE OF COMMON STOCK EQUIVALENTS OUTSTANDING AS OF THE DATE OF THE MOST
RECENTLY FILED PERIODIC REPORT UNDER THE EXCHANGE ACT.  NO PERSON HAS ANY RIGHT
OF FIRST REFUSAL, PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION, OR ANY SIMILAR RIGHT
TO PARTICIPATE IN THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.
 EXCEPT AS A RESULT OF THE PURCHASE AND SALE OF THE SECURITIES, THERE ARE NO
OUTSTANDING OPTIONS, WARRANTS, SCRIP RIGHTS TO SUBSCRIBE TO, CALLS OR
COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR
OBLIGATIONS CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR, OR GIVING ANY
PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE, ANY SHARES OF COMMON STOCK, OR
CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR
ANY SUBSIDIARY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF COMMON STOCK
OR COMMON STOCK EQUIVALENTS. THE ISSUANCE AND SALE OF THE SECURITIES WILL NOT
OBLIGATE THE COMPANY TO ISSUE SHARES OF COMMON STOCK OR OTHER SECURITIES TO ANY
PERSON (OTHER THAN THE PURCHASERS) AND WILL NOT RESULT IN A RIGHT OF ANY HOLDER
OF COMPANY SECURITIES TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE OR RESET
PRICE UNDER ANY OF SUCH SECURITIES. ALL OF THE OUTSTANDING SHARES OF CAPITAL
STOCK OF THE COMPANY ARE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, HAVE BEEN
ISSUED IN COMPLIANCE WITH ALL FEDERAL AND STATE SECURITIES LAWS, AND NONE OF
SUCH OUTSTANDING SHARES WAS ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS OR
SIMILAR RIGHTS TO SUBSCRIBE FOR OR PURCHASE SECURITIES.  NO FURTHER APPROVAL OR
AUTHORIZATION OF ANY STOCKHOLDER, THE BOARD OF DIRECTORS OR OTHERS IS REQUIRED
FOR THE ISSUANCE AND SALE OF THE SECURITIES.  THERE ARE NO STOCKHOLDERS
AGREEMENTS, VOTING AGREEMENTS OR OTHER SIMILAR AGREEMENTS WITH RESPECT TO THE
COMPANY'S CAPITAL STOCK TO WHICH THE COMPANY IS A PARTY OR, TO THE KNOWLEDGE OF
THE COMPANY, BETWEEN OR AMONG ANY OF THE COMPANY'S STOCKHOLDERS.

 

11

--------------------------------------------------------------------------------

 

 


(H) SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS FILED ALL REPORTS,
SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY THE
COMPANY UNDER THE SECURITIES ACT AND THE EXCHANGE ACT, INCLUDING PURSUANT TO
SECTION 13(A) OR 15(D) THEREOF, FOR THE TWO YEARS PRECEDING THE DATE HEREOF (OR
SUCH SHORTER PERIOD AS THE COMPANY WAS REQUIRED BY LAW OR REGULATION TO FILE
SUCH MATERIAL) (THE FOREGOING MATERIALS, INCLUDING THE EXHIBITS THERETO AND
DOCUMENTS INCORPORATED BY REFERENCE THEREIN, BEING COLLECTIVELY REFERRED TO
HEREIN AS THE "SEC REPORTS") ON A TIMELY BASIS OR HAS RECEIVED A VALID EXTENSION
OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC REPORTS PRIOR TO THE
EXPIRATION OF ANY SUCH EXTENSION.  AS OF THEIR RESPECTIVE DATES, THE SEC REPORTS
COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT
AND THE EXCHANGE ACT, AS APPLICABLE, AND NONE OF THE SEC REPORTS, WHEN FILED,
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC REPORTS
COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE
RULES AND REGULATIONS OF THE COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE
TIME OF FILING.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT
BASIS DURING THE PERIODS INVOLVED ("GAAP"), EXCEPT AS MAY BE OTHERWISE SPECIFIED
IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO AND EXCEPT THAT UNAUDITED
FINANCIAL STATEMENTS MAY NOT CONTAIN ALL FOOTNOTES REQUIRED BY GAAP, AND FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND THE RESULTS OF
OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL, IMMATERIAL, YEAR-END AUDIT ADJUSTMENTS.


(I) MATERIAL CHANGES.  SINCE THE DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS
INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS SPECIFICALLY DISCLOSED IN A
SUBSEQUENT SEC REPORT FILED PRIOR TO THE DATE HEREOF, (I) THERE HAS BEEN NO
EVENT, OCCURRENCE OR DEVELOPMENT THAT HAS HAD OR THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, (II) THE COMPANY HAS NOT
INCURRED ANY LIABILITIES (CONTINGENT OR OTHERWISE) OTHER THAN (A) TRADE PAYABLES
AND ACCRUED EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICE AND (B) LIABILITIES NOT REQUIRED TO BE REFLECTED IN THE COMPANY'S
FINANCIAL STATEMENTS PURSUANT TO GAAP OR DISCLOSED IN FILINGS MADE WITH THE
COMMISSION, (III) THE COMPANY HAS NOT ALTERED ITS METHOD OF ACCOUNTING, (IV) THE
COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR DISTRIBUTION OF CASH OR OTHER
PROPERTY TO ITS STOCKHOLDERS OR PURCHASED, REDEEMED OR MADE ANY AGREEMENTS TO
PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL STOCK AND (V) THE COMPANY HAS NOT
ISSUED ANY EQUITY SECURITIES TO ANY OFFICER, DIRECTOR OR AFFILIATE, EXCEPT
PURSUANT TO EXISTING COMPANY STOCK OPTION PLANS. THE COMPANY DOES NOT HAVE
PENDING BEFORE THE COMMISSION ANY REQUEST FOR CONFIDENTIAL TREATMENT OF
INFORMATION.  EXCEPT FOR THE ISSUANCE OF THE SECURITIES CONTEMPLATED BY THIS
AGREEMENT OR AS SET FORTH ON SCHEDULE 3.1(I), NO EVENT, LIABILITY OR DEVELOPMENT
HAS OCCURRED OR EXISTS WITH RESPECT TO THE COMPANY OR ITS SUBSIDIARIES OR THEIR
RESPECTIVE BUSINESS, PROPERTIES, OPERATIONS OR FINANCIAL CONDITION, THAT WOULD
BE REQUIRED TO BE DISCLOSED BY THE COMPANY UNDER APPLICABLE SECURITIES LAWS AT
THE TIME THIS REPRESENTATION IS MADE OR DEEMED MADE THAT HAS NOT BEEN PUBLICLY
DISCLOSED AT LEAST ONE TRADING DAY PRIOR TO THE DATE THAT THIS REPRESENTATION IS
MADE.

 

12

--------------------------------------------------------------------------------

 

 


(J) LITIGATION.  THERE IS NO ACTION, SUIT, INQUIRY, NOTICE OF VIOLATION,
PROCEEDING OR INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED AGAINST OR AFFECTING THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR
RESPECTIVE PROPERTIES BEFORE OR BY ANY COURT, ARBITRATOR, GOVERNMENTAL OR
ADMINISTRATIVE AGENCY OR REGULATORY AUTHORITY (FEDERAL, STATE, COUNTY, LOCAL OR
FOREIGN) (COLLECTIVELY, AN "ACTION") WHICH (I) ADVERSELY AFFECTS OR CHALLENGES
THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTION DOCUMENTS OR
THE SECURITIES OR (II) COULD, IF THERE WERE AN UNFAVORABLE DECISION, HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER THE
COMPANY NOR ANY SUBSIDIARY, NOR ANY DIRECTOR OR OFFICER THEREOF, IS OR HAS BEEN
THE SUBJECT OF ANY ACTION INVOLVING A CLAIM OF VIOLATION OF OR LIABILITY UNDER
FEDERAL OR STATE SECURITIES LAWS OR A CLAIM OF BREACH OF FIDUCIARY DUTY.  THERE
HAS NOT BEEN, AND TO THE KNOWLEDGE OF THE COMPANY, THERE IS NOT PENDING OR
CONTEMPLATED, ANY INVESTIGATION BY THE COMMISSION INVOLVING THE COMPANY OR ANY
CURRENT OR FORMER DIRECTOR OR OFFICER OF THE COMPANY.  THE COMMISSION HAS NOT
ISSUED ANY STOP ORDER OR OTHER ORDER SUSPENDING THE EFFECTIVENESS OF ANY
REGISTRATION STATEMENT FILED BY THE COMPANY OR ANY SUBSIDIARY UNDER THE EXCHANGE
ACT OR THE SECURITIES ACT.  


(K) LABOR RELATIONS.  NO MATERIAL LABOR DISPUTE EXISTS OR, TO THE KNOWLEDGE OF
THE COMPANY, IS IMMINENT WITH RESPECT TO ANY OF THE EMPLOYEES OF THE COMPANY
WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NONE
OF THE COMPANY'S OR ITS SUBSIDIARIES' EMPLOYEES IS A MEMBER OF A UNION THAT
RELATES TO SUCH EMPLOYEE'S RELATIONSHIP WITH THE COMPANY OR SUCH SUBSIDIARY, AND
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO A COLLECTIVE
BARGAINING AGREEMENT, AND THE COMPANY AND ITS SUBSIDIARIES BELIEVE THAT THEIR
RELATIONSHIPS WITH THEIR EMPLOYEES ARE GOOD.  NO EXECUTIVE OFFICER, TO THE
KNOWLEDGE OF THE COMPANY, IS, OR IS NOW EXPECTED TO BE, IN VIOLATION OF ANY
MATERIAL TERM OF ANY EMPLOYMENT CONTRACT, CONFIDENTIALITY, DISCLOSURE OR
PROPRIETARY INFORMATION AGREEMENT OR NON-COMPETITION AGREEMENT, OR ANY OTHER
CONTRACT OR AGREEMENT OR ANY RESTRICTIVE COVENANT IN FAVOR OF ANY THIRD PARTY,
AND THE CONTINUED EMPLOYMENT OF EACH SUCH EXECUTIVE OFFICER DOES NOT SUBJECT THE
COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY LIABILITY WITH RESPECT TO ANY OF THE
FOREGOING MATTERS.  THE COMPANY AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH ALL
U.S. FEDERAL, STATE, LOCAL AND FOREIGN LAWS AND REGULATIONS RELATING TO
EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT AND
WAGES AND HOURS, EXCEPT WHERE THE FAILURE TO BE IN COMPLIANCE COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


(L) COMPLIANCE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY (I) IS IN DEFAULT UNDER
OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN WAIVED THAT,
WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY THE COMPANY
OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY SUBSIDIARY RECEIVED NOTICE
OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN VIOLATION OF, ANY
INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT TO
WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES IS BOUND (WHETHER OR
NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED), (II) IS IN VIOLATION OF ANY
ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY, OR (III) IS OR HAS BEEN IN
VIOLATION OF ANY STATUTE, RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY,
INCLUDING WITHOUT LIMITATION ALL FOREIGN, FEDERAL, STATE AND LOCAL LAWS
APPLICABLE TO ITS BUSINESS AND ALL SUCH LAWS THAT AFFECT THE ENVIRONMENT, EXCEPT
IN EACH CASE AS COULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.

 

13

--------------------------------------------------------------------------------

 


(M) REGULATORY PERMITS.  THE COMPANY AND THE SUBSIDIARIES POSSESS ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL,
STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT WHERE THE FAILURE
TO POSSESS SUCH PERMITS COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT ("MATERIAL PERMITS"), AND NEITHER THE COMPANY NOR ANY SUBSIDIARY
HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR
MODIFICATION OF ANY MATERIAL PERMIT.


(N) TITLE TO ASSETS.  THE COMPANY AND THE SUBSIDIARIES HAVE GOOD AND MARKETABLE
TITLE IN FEE SIMPLE TO ALL REAL PROPERTY OWNED BY THEM AND GOOD AND MARKETABLE
TITLE IN ALL PERSONAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THE BUSINESS OF
THE COMPANY AND THE SUBSIDIARIES, IN EACH CASE FREE AND CLEAR OF ALL LIENS,
EXCEPT FOR LIENS AS DO NOT MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY AND DO
NOT MATERIALLY INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH
PROPERTY BY THE COMPANY AND THE SUBSIDIARIES AND LIENS FOR THE PAYMENT OF
FEDERAL, STATE OR OTHER TAXES, THE PAYMENT OF WHICH IS NEITHER DELINQUENT NOR
SUBJECT TO PENALTIES.  ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE
COMPANY AND THE SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND
ENFORCEABLE LEASES WITH WHICH THE COMPANY AND THE SUBSIDIARIES ARE IN
COMPLIANCE.


(O) PATENTS AND TRADEMARKS.  THE COMPANY AND THE SUBSIDIARIES HAVE, OR HAVE
RIGHTS TO USE, ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK
APPLICATIONS, SERVICE MARKS, TRADE NAMES, TRADE SECRETS, INVENTIONS, COPYRIGHTS,
LICENSES AND OTHER INTELLECTUAL PROPERTY RIGHTS AND SIMILAR RIGHTS NECESSARY OR
MATERIAL FOR USE IN CONNECTION WITH THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN
THE SEC REPORTS AND WHICH THE FAILURE TO SO HAVE COULD HAVE A MATERIAL ADVERSE
EFFECT (COLLECTIVELY, THE "INTELLECTUAL PROPERTY RIGHTS").  NEITHER THE COMPANY
NOR ANY SUBSIDIARY HAS RECEIVED A NOTICE (WRITTEN OR OTHERWISE) THAT ANY OF THE
INTELLECTUAL PROPERTY RIGHTS USED BY THE COMPANY OR ANY SUBSIDIARY VIOLATES OR
INFRINGES UPON THE RIGHTS OF ANY PERSON. TO THE KNOWLEDGE OF THE COMPANY, ALL
SUCH INTELLECTUAL PROPERTY RIGHTS ARE ENFORCEABLE AND THERE IS NO EXISTING
INFRINGEMENT BY ANOTHER PERSON OF ANY OF THE INTELLECTUAL PROPERTY RIGHTS.  THE
COMPANY AND ITS SUBSIDIARIES HAVE TAKEN REASONABLE SECURITY MEASURES TO PROTECT
THE SECRECY, CONFIDENTIALITY AND VALUE OF ALL OF THEIR INTELLECTUAL PROPERTIES,
EXCEPT WHERE FAILURE TO DO SO COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(P) INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY INSURERS OF
RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS AND IN SUCH
AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND
THE SUBSIDIARIES ARE ENGAGED, INCLUDING, BUT NOT LIMITED TO, DIRECTORS AND
OFFICERS INSURANCE COVERAGE AT LEAST EQUAL TO THE AGGREGATE SUBSCRIPTION AMOUNT.
 NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL
NOT BE ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE
EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY
TO CONTINUE ITS BUSINESS WITHOUT A SIGNIFICANT INCREASE IN COST.

 

14

--------------------------------------------------------------------------------

 

 


(Q) TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET FORTH IN THE SEC
REPORTS, NONE OF THE OFFICERS OR DIRECTORS OF THE COMPANY AND, TO THE KNOWLEDGE
OF THE COMPANY, NONE OF THE EMPLOYEES OF THE COMPANY IS PRESENTLY A PARTY TO ANY
TRANSACTION WITH THE COMPANY OR ANY SUBSIDIARY (OTHER THAN FOR SERVICES AS
EMPLOYEES, OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER
ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR
RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS
TO OR FROM ANY OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE
COMPANY, ANY ENTITY IN WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A
SUBSTANTIAL INTEREST OR IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER, IN EACH
CASE IN EXCESS OF $60,000 OTHER THAN FOR (I) PAYMENT OF SALARY OR CONSULTING
FEES FOR SERVICES RENDERED, (II) REIMBURSEMENT FOR EXPENSES INCURRED ON BEHALF
OF THE COMPANY AND (III) OTHER EMPLOYEE BENEFITS, INCLUDING STOCK OPTION
AGREEMENTS UNDER ANY STOCK OPTION PLAN OF THE COMPANY.


(R) SARBANES-OXLEY; INTERNAL ACCOUNTING CONTROLS.  THE COMPANY IS IN MATERIAL
COMPLIANCE WITH ALL PROVISIONS OF THE SARBANES-OXLEY ACT OF 2002 WHICH ARE
APPLICABLE TO IT AS OF THE CLOSING DATE.  THE COMPANY AND THE SUBSIDIARIES
MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE
REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH
MANAGEMENT'S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED
AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH
GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED
ONLY IN ACCORDANCE WITH MANAGEMENT'S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV)
THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES. THE COMPANY HAS ESTABLISHED DISCLOSURE CONTROLS AND PROCEDURES (AS
DEFINED IN EXCHANGE ACT RULES 13A-15(E) AND 15D-15(E)) FOR THE COMPANY AND
DESIGNED SUCH DISCLOSURE CONTROLS AND PROCEDURES TO ENSURE THAT INFORMATION
REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE REPORTS IT FILES OR SUBMITS UNDER
THE EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED AND REPORTED, WITHIN THE
TIME PERIODS SPECIFIED IN THE COMMISSION'S RULES AND FORMS.  THE COMPANY'S
CERTIFYING OFFICERS HAVE EVALUATED THE EFFECTIVENESS OF THE COMPANY'S DISCLOSURE
CONTROLS AND PROCEDURES AS OF THE END OF THE PERIOD COVERED BY THE COMPANY'S
MOST RECENTLY FILED PERIODIC REPORT UNDER THE EXCHANGE ACT (SUCH DATE, THE
"EVALUATION DATE").  THE COMPANY PRESENTED IN ITS MOST RECENTLY FILED PERIODIC
REPORT UNDER THE EXCHANGE ACT THE CONCLUSIONS OF THE CERTIFYING OFFICERS ABOUT
THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND PROCEDURES BASED ON THEIR
EVALUATIONS AS OF THE EVALUATION DATE.  SINCE THE EVALUATION DATE, THERE HAVE
BEEN NO CHANGES IN THE COMPANY'S INTERNAL CONTROL OVER FINANCIAL REPORTING (AS
SUCH TERM IS DEFINED IN THE EXCHANGE ACT) THAT HAS MATERIALLY AFFECTED, OR IS
REASONABLY LIKELY TO MATERIALLY AFFECT, THE COMPANY'S INTERNAL CONTROL OVER
FINANCIAL REPORTING.


(S) CERTAIN FEES.  NO BROKERAGE OR FINDER'S FEES OR COMMISSIONS ARE OR WILL BE
PAYABLE BY THE COMPANY TO ANY BROKER, FINANCIAL ADVISOR OR CONSULTANT, FINDER,
PLACEMENT AGENT, INVESTMENT BANKER, BANK OR OTHER PERSON WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  THE PURCHASERS SHALL
HAVE NO OBLIGATION WITH RESPECT TO ANY FEES OR WITH RESPECT TO ANY CLAIMS MADE
BY OR ON BEHALF OF OTHER PERSONS FOR FEES OF A TYPE CONTEMPLATED IN THIS SECTION
THAT MAY BE DUE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.  

 

15

--------------------------------------------------------------------------------

 

 


(T) PRIVATE PLACEMENT.  ASSUMING THE ACCURACY OF THE PURCHASERS' REPRESENTATIONS
AND WARRANTIES SET FORTH IN SECTION 3.2, NO REGISTRATION UNDER THE SECURITIES
ACT IS REQUIRED FOR THE OFFER AND SALE OF THE SECURITIES BY THE COMPANY TO THE
PURCHASERS AS CONTEMPLATED HEREBY. THE ISSUANCE AND SALE OF THE SECURITIES
HEREUNDER DOES NOT CONTRAVENE THE RULES AND REGULATIONS OF THE TRADING MARKET.


(U) INVESTMENT COMPANY. THE COMPANY IS NOT, AND IS NOT AN AFFILIATE OF, AND
IMMEDIATELY AFTER RECEIPT OF PAYMENT FOR THE SECURITIES, WILL NOT BE OR BE AN
AFFILIATE OF, AN "INVESTMENT COMPANY" WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.  THE COMPANY SHALL CONDUCT ITS BUSINESS IN A
MANNER SO THAT IT WILL NOT BECOME SUBJECT TO THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


(V) REGISTRATION RIGHTS.  OTHER THAN EACH OF THE PURCHASERS, NO PERSON HAS ANY
RIGHT TO CAUSE THE COMPANY TO EFFECT THE REGISTRATION UNDER THE SECURITIES ACT
OF ANY SECURITIES OF THE COMPANY.


(W) LISTING AND MAINTENANCE REQUIREMENTS.  THE COMMON STOCK IS REGISTERED
PURSUANT TO SECTION 12(B) OR 12(G) OF THE EXCHANGE ACT, AND THE COMPANY HAS
TAKEN NO ACTION DESIGNED TO, OR WHICH TO ITS KNOWLEDGE IS LIKELY TO HAVE THE
EFFECT OF, TERMINATING THE REGISTRATION OF THE COMMON STOCK UNDER THE EXCHANGE
ACT NOR HAS THE COMPANY RECEIVED ANY NOTIFICATION THAT THE COMMISSION IS
CONTEMPLATING TERMINATING SUCH REGISTRATION.  THE COMPANY HAS NOT, IN THE 12
MONTHS PRECEDING THE DATE HEREOF, RECEIVED NOTICE FROM ANY TRADING MARKET ON
WHICH THE COMMON STOCK IS OR HAS BEEN LISTED OR QUOTED TO THE EFFECT THAT THE
COMPANY IS NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS OF
SUCH TRADING MARKET. THE COMPANY IS, AND HAS NO REASON TO BELIEVE THAT IT WILL
NOT IN THE FORESEEABLE FUTURE CONTINUE TO BE, IN COMPLIANCE WITH ALL SUCH
LISTING AND MAINTENANCE REQUIREMENTS.


(X) APPLICATION OF TAKEOVER PROTECTIONS.  THE COMPANY AND THE BOARD OF DIRECTORS
HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER INAPPLICABLE ANY
CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL (INCLUDING ANY
DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER PROVISION
UNDER THE COMPANY'S CERTIFICATE OF INCORPORATION (OR SIMILAR CHARTER DOCUMENTS)
OR THE LAWS OF ITS STATE OF INCORPORATION THAT IS OR COULD BECOME APPLICABLE TO
THE PURCHASERS AS A RESULT OF THE PURCHASERS AND THE COMPANY FULFILLING THEIR
OBLIGATIONS OR EXERCISING THEIR RIGHTS UNDER THE TRANSACTION DOCUMENTS,
INCLUDING WITHOUT LIMITATION AS A RESULT OF THE COMPANY'S ISSUANCE OF THE
SECURITIES AND THE PURCHASERS' OWNERSHIP OF THE SECURITIES.


(Y) DISCLOSURE.  EXCEPT WITH RESPECT TO THE MATERIAL TERMS AND CONDITIONS OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, THE COMPANY CONFIRMS
THAT NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS BEHALF HAS PROVIDED ANY OF
THE PURCHASERS OR THEIR AGENTS OR COUNSEL WITH ANY INFORMATION THAT IT BELIEVES
CONSTITUTES OR MIGHT CONSTITUTE MATERIAL, NONPUBLIC INFORMATION.  THE COMPANY
UNDERSTANDS AND CONFIRMS THAT THE PURCHASERS WILL RELY ON THE FOREGOING
REPRESENTATION IN EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY.  ALL
DISCLOSURE FURNISHED BY OR ON BEHALF OF THE COMPANY TO THE PURCHASERS REGARDING
THE COMPANY, ITS BUSINESS AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING
THE DISCLOSURE SCHEDULES TO THIS AGREEMENT, IS TRUE AND CORRECT AND DOES NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.   THE PRESS RELEASES
DISSEMINATED BY THE COMPANY DURING THE TWELVE MONTHS PRECEDING THE DATE OF THIS
AGREEMENT TAKEN AS A WHOLE DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE AND WHEN MADE, NOT MISLEADING.  THE COMPANY ACKNOWLEDGES
AND AGREES THAT NO PURCHASER MAKES OR HAS MADE ANY REPRESENTATIONS OR WARRANTIES
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN THOSE
SPECIFICALLY SET FORTH IN SECTION 3.2 HEREOF.

 

16

--------------------------------------------------------------------------------

 

 


(Z) NO INTEGRATED OFFERING. ASSUMING THE ACCURACY OF THE PURCHASERS'
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2, NEITHER THE COMPANY,
NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF HAS,
DIRECTLY OR INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED
ANY OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD CAUSE THIS
OFFERING OF THE SECURITIES TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY
FOR PURPOSES OF (I) THE SECURITIES ACT WHICH WOULD REQUIRE THE REGISTRATION OF
ANY SUCH SECURITIES UNDER THE SECURITIES ACT, OR (II) ANY APPLICABLE SHAREHOLDER
APPROVAL PROVISIONS OF ANY TRADING MARKET ON WHICH ANY OF THE SECURITIES OF THE
COMPANY ARE LISTED OR DESIGNATED.


(AA) SOLVENCY.  BASED ON THE CONSOLIDATED FINANCIAL CONDITION OF THE COMPANY AS
OF THE CLOSING DATE AFTER GIVING EFFECT TO THE RECEIPT BY THE COMPANY OF THE
PROCEEDS FROM THE SALE OF THE SECURITIES HEREUNDER, (I) THE FAIR SALEABLE VALUE
OF THE COMPANY'S ASSETS EXCEEDS THE AMOUNT THAT WILL BE REQUIRED TO BE PAID ON
OR IN RESPECT OF THE COMPANY'S EXISTING DEBTS AND OTHER LIABILITIES (INCLUDING
KNOWN CONTINGENT LIABILITIES) AS THEY MATURE, (II) THE COMPANY'S ASSETS DO NOT
CONSTITUTE UNREASONABLY SMALL CAPITAL TO CARRY ON ITS BUSINESS AS NOW CONDUCTED
AND AS PROPOSED TO BE CONDUCTED INCLUDING ITS CAPITAL NEEDS TAKING INTO ACCOUNT
THE PARTICULAR CAPITAL REQUIREMENTS OF THE BUSINESS CONDUCTED BY THE COMPANY,
AND PROJECTED CAPITAL REQUIREMENTS AND CAPITAL AVAILABILITY THEREOF, AND (III)
THE CURRENT CASH FLOW OF THE COMPANY, TOGETHER WITH THE PROCEEDS THE COMPANY
WOULD RECEIVE, WERE IT TO LIQUIDATE ALL OF ITS ASSETS, AFTER TAKING INTO ACCOUNT
ALL ANTICIPATED USES OF THE CASH, WOULD BE SUFFICIENT TO PAY ALL AMOUNTS ON OR
IN RESPECT OF ITS LIABILITIES WHEN SUCH AMOUNTS ARE REQUIRED TO BE PAID.  THE
COMPANY DOES NOT INTEND TO INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS
THEY MATURE (TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF CASH TO BE PAYABLE ON
OR IN RESPECT OF ITS DEBT).  THE COMPANY HAS NO KNOWLEDGE OF ANY FACTS OR
CIRCUMSTANCES WHICH LEAD IT TO BELIEVE THAT IT WILL FILE FOR REORGANIZATION OR
LIQUIDATION UNDER THE BANKRUPTCY OR REORGANIZATION LAWS OF ANY JURISDICTION
WITHIN ONE YEAR FROM THE CLOSING DATE.  SCHEDULE 3.1(AA) SETS FORTH AS OF THE
DATE HEREOF ALL OUTSTANDING SECURED AND UNSECURED INDEBTEDNESS OF THE COMPANY OR
ANY SUBSIDIARY, OR FOR WHICH THE COMPANY OR ANY SUBSIDIARY HAS COMMITMENTS.  FOR
THE PURPOSES OF THIS AGREEMENT, "INDEBTEDNESS" MEANS (A) ANY LIABILITIES FOR
BORROWED MONEY OR AMOUNTS OWED IN EXCESS OF $50,000 (OTHER THAN TRADE ACCOUNTS
PAYABLE INCURRED IN THE ORDINARY COURSE OF BUSINESS), (B) ALL GUARANTIES,
ENDORSEMENTS AND OTHER CONTINGENT OBLIGATIONS IN RESPECT OF INDEBTEDNESS OF
OTHERS, WHETHER OR NOT THE SAME ARE OR SHOULD BE REFLECTED IN THE COMPANY'S
BALANCE SHEET (OR THE NOTES THERETO), EXCEPT GUARANTIES BY ENDORSEMENT OF
NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE
ORDINARY COURSE OF BUSINESS; AND (C) THE PRESENT VALUE OF ANY LEASE PAYMENTS IN
EXCESS OF $50,000 DUE UNDER LEASES REQUIRED TO BE CAPITALIZED IN ACCORDANCE WITH
GAAP.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN DEFAULT WITH RESPECT TO ANY
INDEBTEDNESS.

 

17

--------------------------------------------------------------------------------

 

 


(BB) TAX STATUS.   EXCEPT FOR MATTERS THAT WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, THE COMPANY AND EACH SUBSIDIARY HAS FILED ALL NECESSARY FEDERAL, STATE
AND FOREIGN INCOME AND FRANCHISE TAX RETURNS AND HAS PAID OR ACCRUED ALL TAXES
SHOWN AS DUE THEREON, AND THE COMPANY HAS NO KNOWLEDGE OF A TAX DEFICIENCY WHICH
HAS BEEN ASSERTED OR THREATENED AGAINST THE COMPANY OR ANY SUBSIDIARY.


(CC) NO GENERAL SOLICITATION. NEITHER THE COMPANY NOR ANY PERSON ACTING ON
BEHALF OF THE COMPANY HAS OFFERED OR SOLD ANY OF THE SECURITIES BY ANY FORM OF
GENERAL SOLICITATION OR GENERAL ADVERTISING.  THE COMPANY HAS OFFERED THE
SECURITIES FOR SALE ONLY TO THE PURCHASERS AND CERTAIN OTHER "ACCREDITED
INVESTORS" WITHIN THE MEANING OF RULE 501 UNDER THE SECURITIES ACT.


(DD) FOREIGN CORRUPT PRACTICES.  NEITHER THE COMPANY, NOR TO THE KNOWLEDGE OF
THE COMPANY, ANY AGENT OR OTHER PERSON ACTING ON BEHALF OF THE COMPANY, HAS (I)
DIRECTLY OR INDIRECTLY, USED ANY FUNDS FOR UNLAWFUL CONTRIBUTIONS, GIFTS,
ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATED TO FOREIGN OR DOMESTIC
POLITICAL ACTIVITY, (II) MADE ANY UNLAWFUL PAYMENT TO FOREIGN OR DOMESTIC
GOVERNMENT OFFICIALS OR EMPLOYEES OR TO ANY FOREIGN OR DOMESTIC POLITICAL
PARTIES OR CAMPAIGNS FROM CORPORATE FUNDS, (III) FAILED TO DISCLOSE FULLY ANY
CONTRIBUTION MADE BY THE COMPANY (OR MADE BY ANY PERSON ACTING ON ITS BEHALF OF
WHICH THE COMPANY IS AWARE) WHICH IS  IN VIOLATION OF LAW, OR (IV) VIOLATED IN
ANY MATERIAL RESPECT ANY PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977,
AS AMENDED.


(EE) ACCOUNTANTS.  THE COMPANY'S ACCOUNTING FIRM IS SET FORTH ON SCHEDULE
3.1(EE) OF THE DISCLOSURE SCHEDULE.  TO THE KNOWLEDGE AND BELIEF OF THE COMPANY,
SUCH ACCOUNTING FIRM (I) IS A REGISTERED PUBLIC ACCOUNTING FIRM AS REQUIRED BY
THE EXCHANGE ACT AND (II) SHALL EXPRESS ITS OPINION WITH RESPECT TO THE
FINANCIAL STATEMENTS TO BE INCLUDED IN THE COMPANY'S ANNUAL REPORT ON FORM 10-K
(OR 10-KSB) FOR THE YEAR ENDING DECEMBER 31, 2007.


(FF) SENIORITY.  AS OF THE CLOSING DATE, NO INDEBTEDNESS OR OTHER CLAIM AGAINST
THE COMPANY IS SENIOR TO THE DEBENTURES IN RIGHT OF PAYMENT, WHETHER WITH
RESPECT TO INTEREST OR UPON LIQUIDATION OR DISSOLUTION, OR OTHERWISE, OTHER THAN
INDEBTEDNESS SECURED BY PURCHASE MONEY SECURITY INTERESTS (WHICH IS SENIOR ONLY
AS TO UNDERLYING ASSETS COVERED THEREBY) AND CAPITAL LEASE OBLIGATIONS (WHICH IS
SENIOR ONLY AS TO THE PROPERTY COVERED THEREBY).

 

18

--------------------------------------------------------------------------------

 

 


(GG) NO DISAGREEMENTS WITH ACCOUNTANTS AND LAWYERS.  THERE ARE NO DISAGREEMENTS
OF ANY KIND PRESENTLY EXISTING, OR REASONABLY ANTICIPATED BY THE COMPANY TO
ARISE, BETWEEN THE COMPANY AND THE ACCOUNTANTS AND LAWYERS FORMERLY OR PRESENTLY
EMPLOYED BY THE COMPANY AND THE COMPANY IS CURRENT WITH RESPECT TO ANY FEES OWED
TO ITS ACCOUNTANTS AND LAWYERS WHICH COULD AFFECT THE COMPANY'S ABILITY TO
PERFORM ANY OF ITS OBLIGATIONS UNDER ANY OF THE TRANSACTION DOCUMENTS.


(HH) ACKNOWLEDGMENT REGARDING PURCHASERS' PURCHASE OF SECURITIES.  THE COMPANY
ACKNOWLEDGES AND AGREES THAT EACH OF THE PURCHASERS IS ACTING SOLELY IN THE
CAPACITY OF AN ARM'S LENGTH PURCHASER WITH RESPECT TO THE TRANSACTION DOCUMENTS
AND THE TRANSACTIONS CONTEMPLATED THEREBY.  THE COMPANY FURTHER ACKNOWLEDGES
THAT NO PURCHASER IS ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY OF THE COMPANY
(OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THE TRANSACTION DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED THEREBY AND ANY ADVICE GIVEN BY ANY PURCHASER OR ANY
OF THEIR RESPECTIVE REPRESENTATIVES OR AGENTS IN CONNECTION WITH THE TRANSACTION
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY IS MERELY INCIDENTAL TO THE
PURCHASERS' PURCHASE OF THE SECURITIES.  THE COMPANY FURTHER REPRESENTS TO EACH
PURCHASER THAT THE COMPANY'S DECISION TO ENTER INTO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY BY THE COMPANY AND ITS REPRESENTATIVES.


(II) ACKNOWLEDGMENT REGARDING PURCHASERS' TRADING ACTIVITY.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT OR ELSEWHERE HEREIN TO THE CONTRARY (EXCEPT FOR
SECTIONS 3.2(F) AND 4.15 HEREOF), IT IS UNDERSTOOD AND ACKNOWLEDGED BY THE
COMPANY THAT (I) NONE OF THE PURCHASERS HAS BEEN ASKED TO AGREE BY THE COMPANY,
NOR HAS ANY PURCHASER AGREED, TO DESIST FROM PURCHASING OR SELLING, LONG AND/OR
SHORT, SECURITIES OF THE COMPANY, OR "DERIVATIVE" SECURITIES BASED ON SECURITIES
ISSUED BY THE COMPANY OR TO HOLD THE SECURITIES FOR ANY SPECIFIED TERM, (II)
PAST OR FUTURE OPEN MARKET OR OTHER TRANSACTIONS BY ANY PURCHASER, SPECIFICALLY
INCLUDING, WITHOUT LIMITATION, SHORT SALES OR "DERIVATIVE" TRANSACTIONS, BEFORE
OR AFTER THE CLOSING OF THIS OR FUTURE PRIVATE PLACEMENT TRANSACTIONS, MAY
NEGATIVELY IMPACT THE MARKET PRICE OF THE COMPANY'S PUBLICLY-TRADED SECURITIES,
(III) ANY PURCHASER, AND COUNTER-PARTIES IN "DERIVATIVE" TRANSACTIONS TO WHICH
ANY SUCH PURCHASER IS A PARTY, DIRECTLY OR INDIRECTLY, MAY PRESENTLY HAVE A
"SHORT" POSITION IN THE COMMON STOCK, AND (IV) EACH PURCHASER SHALL NOT BE
DEEMED TO HAVE ANY AFFILIATION WITH OR CONTROL OVER ANY ARM'S LENGTH
COUNTER-PARTY IN ANY "DERIVATIVE" TRANSACTION.  THE COMPANY FURTHER UNDERSTANDS
AND ACKNOWLEDGES THAT (A) ONE OR MORE PURCHASERS MAY ENGAGE IN HEDGING
ACTIVITIES AT VARIOUS TIMES DURING THE PERIOD THAT THE SECURITIES ARE
OUTSTANDING, INCLUDING, WITHOUT LIMITATION, DURING THE PERIODS THAT THE VALUE OF
THE UNDERLYING SHARES DELIVERABLE WITH RESPECT TO SECURITIES ARE BEING
DETERMINED AND (B) SUCH HEDGING ACTIVITIES (IF ANY) COULD REDUCE THE VALUE OF
THE EXISTING STOCKHOLDERS' EQUITY INTERESTS IN THE COMPANY AT AND AFTER THE TIME
THAT THE HEDGING ACTIVITIES ARE BEING CONDUCTED.  THE COMPANY ACKNOWLEDGES THAT
SUCH AFOREMENTIONED HEDGING ACTIVITIES DO NOT CONSTITUTE A BREACH OF ANY OF THE
TRANSACTION DOCUMENTS.


(JJ) REGULATION M COMPLIANCE.  THE COMPANY HAS NOT, AND TO ITS KNOWLEDGE NO ONE
ACTING ON ITS BEHALF HAS, (I) TAKEN, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED
TO CAUSE OR TO RESULT IN THE STABILIZATION OR MANIPULATION OF THE PRICE OF ANY
SECURITY OF THE COMPANY TO FACILITATE THE SALE OR RESALE OF ANY OF THE
SECURITIES, (II) SOLD, BID FOR, PURCHASED, OR PAID ANY COMPENSATION FOR
SOLICITING PURCHASES OF, ANY OF THE SECURITIES OF THE COMPANY OR (III) PAID OR
AGREED TO PAY TO ANY PERSON ANY COMPENSATION FOR SOLICITING ANOTHER TO PURCHASE
ANY OTHER SECURITIES OF THE COMPANY, OTHER THAN, IN THE CASE OF CLAUSES (II) AND
(III), COMPENSATION PAID TO THE COMPANY'S PLACEMENT AGENT IN CONNECTION WITH THE
PLACEMENT OF THE SECURITIES.

 

19

--------------------------------------------------------------------------------

 

 


3.2 REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.    EACH PURCHASER, FOR
ITSELF AND FOR NO OTHER PURCHASER HEREBY, REPRESENTS AND WARRANTS AS OF THE DATE
HEREOF AND AS OF THE CLOSING DATE TO THE COMPANY AS FOLLOWS:


(A) ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS AN ENTITY DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION WITH FULL RIGHT, CORPORATE OR PARTNERSHIP POWER AND AUTHORITY TO
ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND THEREUNDER.
THE EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS AND PERFORMANCE BY SUCH
PURCHASER OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR SIMILAR ACTION ON THE PART OF
SUCH PURCHASER.  EACH TRANSACTION DOCUMENT TO WHICH IT IS A PARTY HAS BEEN DULY
EXECUTED BY SUCH PURCHASER, AND WHEN DELIVERED BY SUCH PURCHASER IN ACCORDANCE
WITH THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND LEGALLY BINDING OBLIGATION
OF SUCH PURCHASER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT
(I) AS LIMITED BY GENERAL EQUITABLE PRINCIPLES AND APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS' RIGHTS GENERALLY, (II) AS LIMITED BY LAWS
RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER
EQUITABLE REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION
PROVISIONS MAY BE LIMITED BY APPLICABLE LAW.


(B) OWN ACCOUNT.  SUCH PURCHASER UNDERSTANDS THAT THE SECURITIES ARE "RESTRICTED
SECURITIES" AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAW AND IS ACQUIRING THE SECURITIES AS PRINCIPAL FOR
ITS OWN ACCOUNT AND NOT WITH A VIEW TO OR FOR DISTRIBUTING OR RESELLING SUCH
SECURITIES OR ANY PART THEREOF IN VIOLATION OF THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAW, HAS NO PRESENT INTENTION OF DISTRIBUTING ANY OF
SUCH SECURITIES IN VIOLATION OF THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAW AND HAS NO DIRECT OR INDIRECT ARRANGEMENT OR UNDERSTANDINGS WITH
ANY OTHER PERSONS TO DISTRIBUTE OR REGARDING THE DISTRIBUTION OF SUCH SECURITIES
(THIS REPRESENTATION AND WARRANTY NOT LIMITING SUCH PURCHASER'S RIGHT TO SELL
THE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT OR OTHERWISE IN COMPLIANCE
WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS) IN VIOLATION OF THE
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW.  SUCH PURCHASER IS
ACQUIRING THE SECURITIES HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS.


(C) PURCHASER STATUS.  AT THE TIME SUCH PURCHASER WAS OFFERED THE SECURITIES, IT
WAS, AND AT THE DATE HEREOF IT IS, AND ON EACH DATE ON WHICH IT EXERCISES ANY
WARRANTS OR CONVERTS ANY DEBENTURES IT WILL BE EITHER: (I) AN "ACCREDITED
INVESTOR" AS DEFINED IN RULE 501(A)(1), (A)(2), (A)(3), (A)(7) OR (A)(8) UNDER
THE SECURITIES ACT OR (II) A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE
144A(A) UNDER THE SECURITIES ACT.  SUCH PURCHASER IS NOT REQUIRED TO BE
REGISTERED AS A BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.

 

20

--------------------------------------------------------------------------------

 

 


(D) EXPERIENCE OF SUCH PURCHASER.  SUCH PURCHASER, EITHER ALONE OR TOGETHER WITH
ITS REPRESENTATIVES, HAS SUCH KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN
BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING THE MERITS AND
RISKS OF THE PROSPECTIVE INVESTMENT IN THE SECURITIES, AND HAS SO EVALUATED THE
MERITS AND RISKS OF SUCH INVESTMENT.  SUCH PURCHASER IS ABLE TO BEAR THE
ECONOMIC RISK OF AN INVESTMENT IN THE SECURITIES AND, AT THE PRESENT TIME, IS
ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.


(E) GENERAL SOLICITATION.  SUCH PURCHASER IS NOT PURCHASING THE SECURITIES AS A
RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION REGARDING
THE SECURITIES PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIA OR
BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR OR ANY OTHER
GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.


(F) SHORT SALES AND CONFIDENTIALITY PRIOR TO THE DATE HEREOF.  OTHER THAN
CONSUMMATING THE TRANSACTIONS CONTEMPLATED HEREUNDER, SUCH PURCHASER HAS NOT
DIRECTLY OR INDIRECTLY, NOR HAS ANY PERSON ACTING ON BEHALF OF OR PURSUANT TO
ANY UNDERSTANDING WITH SUCH PURCHASER, EXECUTED ANY PURCHASES OR SALES,
INCLUDING SHORT SALES, OF THE SECURITIES OF THE COMPANY DURING THE PERIOD
COMMENCING FROM THE TIME THAT SUCH PURCHASER FIRST RECEIVED A TERM SHEET
(WRITTEN OR ORAL) FROM THE COMPANY OR ANY OTHER PERSON REPRESENTING THE COMPANY
SETTING FORTH THE MATERIAL TERMS OF THE TRANSACTIONS CONTEMPLATED HEREUNDER
UNTIL THE DATE HEREOF ("DISCUSSION TIME").  NOTWITHSTANDING THE FOREGOING, IN
THE CASE OF A PURCHASER THAT IS A MULTI-MANAGED INVESTMENT VEHICLE WHEREBY
SEPARATE PORTFOLIO MANAGERS MANAGE SEPARATE PORTIONS OF SUCH PURCHASER'S ASSETS
AND THE PORTFOLIO MANAGERS HAVE NO DIRECT KNOWLEDGE OF THE INVESTMENT DECISIONS
MADE BY THE PORTFOLIO MANAGERS MANAGING OTHER PORTIONS OF SUCH PURCHASER'S
ASSETS, THE REPRESENTATION SET FORTH ABOVE SHALL ONLY APPLY WITH RESPECT TO THE
PORTION OF ASSETS MANAGED BY THE PORTFOLIO MANAGER THAT MADE THE INVESTMENT
DECISION TO PURCHASE THE SECURITIES COVERED BY THIS AGREEMENT.  OTHER THAN TO
OTHER PERSONS PARTY TO THIS AGREEMENT, SUCH PURCHASER HAS MAINTAINED THE
CONFIDENTIALITY OF ALL DISCLOSURES MADE TO IT IN CONNECTION WITH THIS
TRANSACTION (INCLUDING THE EXISTENCE AND TERMS OF THIS TRANSACTION).


ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES


4.1 TRANSFER RESTRICTIONS.


(A) THE SECURITIES MAY ONLY BE DISPOSED OF IN COMPLIANCE WITH STATE AND FEDERAL
SECURITIES LAWS.  IN CONNECTION WITH ANY TRANSFER OF SECURITIES OTHER THAN
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR RULE 144, TO THE COMPANY OR
TO AN AFFILIATE OF A PURCHASER OR IN CONNECTION WITH A PLEDGE AS CONTEMPLATED IN
SECTION 4.1(B), THE COMPANY MAY REQUIRE THE TRANSFEROR THEREOF TO PROVIDE TO THE
COMPANY AN OPINION OF COUNSEL SELECTED BY THE TRANSFEROR AND REASONABLY
ACCEPTABLE TO THE COMPANY, THE FORM AND SUBSTANCE OF WHICH OPINION SHALL BE
REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH TRANSFER DOES
NOT REQUIRE REGISTRATION OF SUCH TRANSFERRED SECURITIES UNDER THE SECURITIES
ACT.  AS A CONDITION OF TRANSFER, ANY SUCH TRANSFEREE SHALL AGREE IN WRITING TO
BE BOUND BY THE TERMS OF THIS AGREEMENT AND SHALL HAVE THE RIGHTS OF A PURCHASER
UNDER THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.

 

21

--------------------------------------------------------------------------------

 

 


(B) THE PURCHASERS AGREE TO THE IMPRINTING, SO LONG AS IS REQUIRED BY THIS
SECTION 4.1, OF A LEGEND ON ANY OF THE SECURITIES IN THE FOLLOWING FORM:

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an "accredited investor" as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser's
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.

 

22

--------------------------------------------------------------------------------

 

 


(C) CERTIFICATES EVIDENCING THE UNDERLYING SHARES SHALL NOT CONTAIN ANY LEGEND
(INCLUDING THE LEGEND SET FORTH IN SECTION 4.1(B) HEREOF): (I) WHILE A
REGISTRATION STATEMENT (INCLUDING THE REGISTRATION STATEMENT) COVERING THE
RESALE OF SUCH SECURITY IS EFFECTIVE UNDER THE SECURITIES ACT, OR (II) FOLLOWING
ANY SALE OF SUCH UNDERLYING SHARES PURSUANT TO RULE 144, OR (III) IF SUCH
UNDERLYING SHARES ARE ELIGIBLE FOR SALE UNDER RULE 144(K), OR (IV) IF SUCH
LEGEND IS NOT REQUIRED UNDER APPLICABLE REQUIREMENTS OF THE SECURITIES ACT
(INCLUDING JUDICIAL INTERPRETATIONS AND PRONOUNCEMENTS ISSUED BY THE STAFF OF
THE COMMISSION). THE COMPANY SHALL CAUSE ITS COUNSEL TO ISSUE A LEGAL OPINION TO
THE TRANSFER AGENT PROMPTLY AFTER THE EFFECTIVE DATE IF REQUIRED BY THE TRANSFER
AGENT TO EFFECT THE REMOVAL OF THE LEGEND HEREUNDER.  IF ALL OR ANY PORTION OF A
DEBENTURE OR WARRANT IS CONVERTED OR EXERCISED (AS APPLICABLE) AT A TIME WHEN
THERE IS AN EFFECTIVE REGISTRATION STATEMENT TO COVER THE RESALE OF THE
UNDERLYING SHARES, OR IF SUCH UNDERLYING SHARES MAY BE SOLD UNDER RULE 144(K) OR
IF SUCH LEGEND IS NOT OTHERWISE REQUIRED UNDER APPLICABLE REQUIREMENTS OF THE
SECURITIES ACT (INCLUDING JUDICIAL INTERPRETATIONS AND PRONOUNCEMENTS ISSUED BY
THE STAFF OF THE COMMISSION) THEN SUCH UNDERLYING SHARES SHALL BE ISSUED FREE OF
ALL LEGENDS.  THE COMPANY AGREES THAT FOLLOWING THE EFFECTIVE DATE OR AT SUCH
TIME AS SUCH LEGEND IS NO LONGER REQUIRED UNDER THIS SECTION 4.1(C), IT WILL, NO
LATER THAN THREE TRADING DAYS FOLLOWING THE DELIVERY BY A PURCHASER TO THE
COMPANY OR THE TRANSFER AGENT OF A CERTIFICATE REPRESENTING UNDERLYING SHARES,
AS APPLICABLE, ISSUED WITH A RESTRICTIVE LEGEND (SUCH THIRD TRADING DAY, THE
"LEGEND REMOVAL DATE"), DELIVER OR CAUSE TO BE DELIVERED TO SUCH PURCHASER A
CERTIFICATE REPRESENTING SUCH SHARES THAT IS FREE FROM ALL RESTRICTIVE AND OTHER
LEGENDS.  THE COMPANY MAY NOT MAKE ANY NOTATION ON ITS RECORDS OR GIVE
INSTRUCTIONS TO THE TRANSFER AGENT THAT ENLARGE THE RESTRICTIONS ON TRANSFER SET
FORTH IN THIS SECTION.  CERTIFICATES FOR UNDERLYING SHARES SUBJECT TO LEGEND
REMOVAL HEREUNDER SHALL BE TRANSMITTED BY THE TRANSFER AGENT TO THE PURCHASER BY
CREDITING THE ACCOUNT OF THE PURCHASER'S PRIME BROKER WITH THE DEPOSITORY TRUST
COMPANY SYSTEM AS DIRECTED BY SUCH PURCHASER.


(D) IN ADDITION TO SUCH PURCHASER'S OTHER AVAILABLE REMEDIES, THE COMPANY SHALL
PAY TO A PURCHASER, IN CASH, AS PARTIAL LIQUIDATED DAMAGES AND NOT AS A PENALTY,
FOR EACH $1,000 OF UNDERLYING SHARES (BASED ON THE VWAP OF THE COMMON STOCK ON
THE DATE SUCH SECURITIES ARE SUBMITTED TO THE TRANSFER AGENT) DELIVERED FOR
REMOVAL OF THE RESTRICTIVE LEGEND AND SUBJECT TO SECTION 4.1(C), $10 PER TRADING
DAY (INCREASING TO $20 PER TRADING DAY 5 TRADING DAYS AFTER SUCH DAMAGES HAVE
BEGUN TO ACCRUE) FOR EACH TRADING DAY AFTER THE LEGEND REMOVAL DATE UNTIL SUCH
CERTIFICATE IS DELIVERED WITHOUT A LEGEND.  NOTHING HEREIN SHALL LIMIT SUCH
PURCHASER'S RIGHT TO PURSUE ACTUAL DAMAGES FOR THE COMPANY'S FAILURE TO DELIVER
CERTIFICATES REPRESENTING ANY SECURITIES AS REQUIRED BY THE TRANSACTION
DOCUMENTS, AND SUCH PURCHASER SHALL HAVE THE RIGHT TO PURSUE ALL REMEDIES
AVAILABLE TO IT AT LAW OR IN EQUITY INCLUDING, WITHOUT LIMITATION, A DECREE OF
SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF.


(E) EACH PURCHASER, SEVERALLY AND NOT JOINTLY WITH THE OTHER PURCHASERS, AGREES
THAT SUCH PURCHASER WILL SELL ANY SECURITIES PURSUANT TO EITHER THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, INCLUDING ANY APPLICABLE PROSPECTUS DELIVERY
REQUIREMENTS, OR AN EXEMPTION THEREFROM, AND THAT IF SECURITIES ARE SOLD
PURSUANT TO A REGISTRATION STATEMENT, THEY WILL BE SOLD IN COMPLIANCE WITH THE
PLAN OF DISTRIBUTION SET FORTH THEREIN, AND ACKNOWLEDGES THAT THE REMOVAL OF THE
RESTRICTIVE LEGEND FROM CERTIFICATES REPRESENTING SECURITIES AS SET FORTH IN
THIS SECTION 4.1 IS PREDICATED UPON THE COMPANY'S RELIANCE UPON THIS
UNDERSTANDING.

 

23

--------------------------------------------------------------------------------

 

 


4.2 ACKNOWLEDGMENT OF DILUTION.  THE COMPANY ACKNOWLEDGES THAT THE ISSUANCE OF
THE SECURITIES MAY RESULT IN DILUTION OF THE OUTSTANDING SHARES OF COMMON STOCK,
WHICH DILUTION MAY BE SUBSTANTIAL UNDER CERTAIN MARKET CONDITIONS.  THE COMPANY
FURTHER ACKNOWLEDGES THAT ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS,
INCLUDING WITHOUT LIMITATION ITS OBLIGATION TO ISSUE THE UNDERLYING SHARES
PURSUANT TO THE TRANSACTION DOCUMENTS, ARE UNCONDITIONAL AND ABSOLUTE AND NOT
SUBJECT TO ANY RIGHT OF SET OFF, COUNTERCLAIM, DELAY OR REDUCTION, REGARDLESS OF
THE EFFECT OF ANY SUCH DILUTION OR ANY CLAIM THE COMPANY MAY HAVE AGAINST ANY
PURCHASER AND REGARDLESS OF THE DILUTIVE EFFECT THAT SUCH ISSUANCE MAY HAVE ON
THE OWNERSHIP OF THE OTHER STOCKHOLDERS OF THE COMPANY.


4.3 FURNISHING OF INFORMATION.  UNTIL THE EARLIEST OF THE TIME THAT NO PURCHASER
OWNS SECURITIES, THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN EXTENSIONS IN
RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL REPORTS
REQUIRED TO BE FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO THE
EXCHANGE ACT EVEN IF THE COMPANY IS NOT THEN SUBJECT TO THE REPORTING
REQUIREMENTS OF THE EXCHANGE ACT.    AS LONG AS ANY PURCHASER OWNS SECURITIES,
IF THE COMPANY IS NOT REQUIRED TO FILE REPORTS PURSUANT TO THE EXCHANGE ACT, IT
WILL PREPARE AND FURNISH TO THE PURCHASERS AND MAKE PUBLICLY AVAILABLE IN
ACCORDANCE WITH RULE 144(C) SUCH INFORMATION AS IS REQUIRED FOR THE PURCHASERS
TO SELL THE SECURITIES UNDER RULE 144.  THE COMPANY FURTHER COVENANTS THAT IT
WILL TAKE SUCH FURTHER ACTION AS ANY HOLDER OF SECURITIES MAY REASONABLY
REQUEST, TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH PERSON TO SELL
SUCH SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE
REQUIREMENTS OF THE EXEMPTION PROVIDED BY RULE 144.


4.4 INTEGRATION.  THE COMPANY SHALL NOT SELL, OFFER FOR SALE OR SOLICIT OFFERS
TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS DEFINED IN SECTION
2 OF THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE
SECURITIES TO THE PURCHASERS IN A MANNER THAT WOULD REQUIRE THE REGISTRATION
UNDER THE SECURITIES ACT OF THE SALE OF THE SECURITIES TO THE PURCHASERS OR THAT
WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES FOR PURPOSES OF THE
RULES AND REGULATIONS OF ANY TRADING MARKET.


4.5 CONVERSION AND EXERCISE PROCEDURES.  THE FORM OF NOTICE OF EXERCISE INCLUDED
IN THE WARRANTS AND THE FORM OF NOTICE OF CONVERSION INCLUDED IN THE DEBENTURES
SET FORTH THE TOTALITY OF THE PROCEDURES REQUIRED OF THE PURCHASERS IN ORDER TO
EXERCISE THE WARRANTS OR CONVERT THE DEBENTURES.  NO ADDITIONAL LEGAL OPINION OR
OTHER INFORMATION OR INSTRUCTIONS SHALL BE REQUIRED OF THE PURCHASERS TO
EXERCISE THEIR WARRANTS OR CONVERT THEIR DEBENTURES.  THE COMPANY SHALL HONOR
EXERCISES OF THE WARRANTS AND CONVERSIONS OF THE DEBENTURES AND SHALL DELIVER
UNDERLYING SHARES IN ACCORDANCE WITH THE TERMS, CONDITIONS AND TIME PERIODS SET
FORTH IN THE TRANSACTION DOCUMENTS.

 

24

--------------------------------------------------------------------------------

 

 


4.6 SECURITIES LAWS DISCLOSURE; PUBLICITY.  THE COMPANY SHALL, BY 8:30 A.M. (NEW
YORK CITY TIME) ON THE TRADING DAY FOLLOWING THE DATE HEREOF, ISSUE A CURRENT
REPORT ON FORM 8-K DISCLOSING THE MATERIAL TERMS OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND ATTACHING THE TRANSACTION DOCUMENTS AS EXHIBITS THERETO.
 THE COMPANY AND EACH PURCHASER SHALL CONSULT WITH EACH OTHER IN ISSUING ANY
OTHER PRESS RELEASES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY, AND
NEITHER THE COMPANY NOR ANY PURCHASER SHALL ISSUE ANY SUCH PRESS RELEASE OR
OTHERWISE MAKE ANY SUCH PUBLIC STATEMENT WITHOUT THE PRIOR CONSENT OF THE
COMPANY, WITH RESPECT TO ANY PRESS RELEASE OF ANY PURCHASER, OR WITHOUT THE
PRIOR CONSENT OF EACH PURCHASER, WITH RESPECT TO ANY PRESS RELEASE OF THE
COMPANY, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD OR DELAYED, EXCEPT IF
SUCH DISCLOSURE IS REQUIRED BY LAW, IN WHICH CASE THE DISCLOSING PARTY SHALL
PROMPTLY PROVIDE THE OTHER PARTY WITH PRIOR NOTICE OF SUCH PUBLIC STATEMENT OR
COMMUNICATION.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT PUBLICLY
DISCLOSE THE NAME OF ANY PURCHASER, OR INCLUDE THE NAME OF ANY PURCHASER IN ANY
FILING WITH THE COMMISSION OR ANY REGULATORY AGENCY OR TRADING MARKET, WITHOUT
THE PRIOR WRITTEN CONSENT OF SUCH PURCHASER, EXCEPT (I) AS REQUIRED BY FEDERAL
SECURITIES LAW IN CONNECTION WITH (A) ANY REGISTRATION STATEMENT CONTEMPLATED BY
THE REGISTRATION RIGHTS AGREEMENT AND (B) THE FILING OF FINAL TRANSACTION
DOCUMENTS (INCLUDING SIGNATURE PAGES THERETO) WITH THE COMMISSION AND (II) TO
THE EXTENT SUCH DISCLOSURE IS REQUIRED BY LAW OR TRADING MARKET REGULATIONS, IN
WHICH CASE THE COMPANY SHALL PROVIDE THE PURCHASERS WITH PRIOR NOTICE OF SUCH
DISCLOSURE PERMITTED UNDER THIS CLAUSE (II).


4.7 SHAREHOLDER RIGHTS PLAN.  NO CLAIM WILL BE MADE OR ENFORCED BY THE COMPANY
OR, WITH THE CONSENT OF THE COMPANY, ANY OTHER PERSON, THAT ANY PURCHASER IS AN
"ACQUIRING PERSON" UNDER ANY CONTROL SHARE ACQUISITION, BUSINESS COMBINATION,
POISON PILL (INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR SIMILAR
ANTI-TAKEOVER PLAN OR ARRANGEMENT IN EFFECT OR HEREAFTER ADOPTED BY THE COMPANY,
OR THAT ANY PURCHASER COULD BE DEEMED TO TRIGGER THE PROVISIONS OF ANY SUCH PLAN
OR ARRANGEMENT, BY VIRTUE OF RECEIVING SECURITIES UNDER THE TRANSACTION
DOCUMENTS OR UNDER ANY OTHER AGREEMENT BETWEEN THE COMPANY AND THE PURCHASERS.


4.8 NON-PUBLIC INFORMATION.  EXCEPT WITH RESPECT TO THE MATERIAL TERMS AND
CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, THE
COMPANY COVENANTS AND AGREES THAT NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS
BEHALF WILL PROVIDE ANY PURCHASER OR ITS AGENTS OR COUNSEL WITH ANY INFORMATION
THAT THE COMPANY BELIEVES CONSTITUTES MATERIAL NON-PUBLIC INFORMATION, UNLESS
PRIOR THERETO SUCH PURCHASER SHALL HAVE EXECUTED A WRITTEN AGREEMENT REGARDING
THE CONFIDENTIALITY AND USE OF SUCH INFORMATION.  THE COMPANY UNDERSTANDS AND
CONFIRMS THAT EACH PURCHASER SHALL BE RELYING ON THE FOREGOING COVENANT IN
EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY.


4.9 USE OF PROCEEDS.  EXCEPT AS SET FORTH ON SCHEDULE 4.9 ATTACHED HERETO, THE
COMPANY SHALL USE THE NET PROCEEDS FROM THE SALE OF THE SECURITIES HEREUNDER FOR
WORKING CAPITAL PURPOSES AND SHALL NOT USE SUCH PROCEEDS FOR (A) THE
SATISFACTION OF ANY PORTION OF THE COMPANY'S DEBT (OTHER THAN PAYMENT OF TRADE
PAYABLES IN THE ORDINARY COURSE OF THE COMPANY'S BUSINESS AND PRIOR PRACTICES),
(B) THE REDEMPTION OF ANY COMMON STOCK OR COMMON STOCK EQUIVALENTS OR (C) THE
SETTLEMENT OF ANY OUTSTANDING LITIGATION.

 

25

--------------------------------------------------------------------------------

 

 


4.10 INDEMNIFICATION OF PURCHASERS.   SUBJECT TO THE PROVISIONS OF THIS SECTION
4.10, THE COMPANY WILL INDEMNIFY AND HOLD EACH PURCHASER AND ITS DIRECTORS,
OFFICERS, SHAREHOLDERS, MEMBERS, PARTNERS, EMPLOYEES AND AGENTS (AND ANY OTHER
PERSONS WITH A FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH TITLES
NOTWITHSTANDING A LACK OF SUCH TITLE OR ANY OTHER TITLE), EACH PERSON WHO
CONTROLS SUCH PURCHASER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT
AND SECTION 20 OF THE EXCHANGE ACT), AND THE DIRECTORS, OFFICERS, SHAREHOLDERS,
AGENTS, MEMBERS, PARTNERS OR EMPLOYEES (AND ANY OTHER PERSONS WITH A
FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH TITLES NOTWITHSTANDING A
LACK OF SUCH TITLE OR ANY OTHER TITLE) OF SUCH CONTROLLING PERSON (EACH, A
"PURCHASER PARTY") HARMLESS FROM ANY AND ALL LOSSES, LIABILITIES, OBLIGATIONS,
CLAIMS, CONTINGENCIES, DAMAGES, COSTS AND EXPENSES, INCLUDING ALL JUDGMENTS,
AMOUNTS PAID IN SETTLEMENTS, COURT COSTS AND REASONABLE ATTORNEYS' FEES AND
COSTS OF INVESTIGATION THAT ANY SUCH PURCHASER PARTY MAY SUFFER OR INCUR AS A
RESULT OF OR RELATING TO (A) ANY BREACH OF ANY OF THE REPRESENTATIONS,
WARRANTIES, COVENANTS OR AGREEMENTS MADE BY THE COMPANY IN THIS AGREEMENT OR IN
THE OTHER TRANSACTION DOCUMENTS OR (B) ANY ACTION INSTITUTED AGAINST A PURCHASER
IN ANY CAPACITY, OR ANY OF THEM OR THEIR RESPECTIVE AFFILIATES, BY ANY
STOCKHOLDER OF THE COMPANY WHO IS NOT AN AFFILIATE OF SUCH PURCHASER, WITH
RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS
(UNLESS SUCH ACTION IS BASED UPON A BREACH OF SUCH PURCHASER'S REPRESENTATIONS,
WARRANTIES OR COVENANTS UNDER THE TRANSACTION DOCUMENTS OR ANY AGREEMENTS OR
UNDERSTANDINGS SUCH PURCHASER MAY HAVE WITH ANY SUCH STOCKHOLDER OR ANY
VIOLATIONS BY THE PURCHASER OF STATE OR FEDERAL SECURITIES LAWS OR ANY CONDUCT
BY SUCH PURCHASER WHICH CONSTITUTES FRAUD, GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR MALFEASANCE).  IF ANY ACTION SHALL BE BROUGHT AGAINST ANY PURCHASER PARTY IN
RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT TO THIS AGREEMENT, SUCH
PURCHASER PARTY SHALL PROMPTLY NOTIFY THE COMPANY IN WRITING, AND THE COMPANY
SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF WITH COUNSEL OF ITS OWN
CHOOSING REASONABLY ACCEPTABLE TO THE PURCHASER PARTY.  ANY PURCHASER PARTY
SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH ACTION AND
PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND EXPENSES OF SUCH COUNSEL
SHALL BE AT THE EXPENSE OF SUCH PURCHASER PARTY EXCEPT TO THE EXTENT THAT (I)
THE EMPLOYMENT THEREOF HAS BEEN SPECIFICALLY AUTHORIZED BY THE COMPANY IN
WRITING, (II) THE COMPANY HAS FAILED AFTER A REASONABLE PERIOD OF TIME TO ASSUME
SUCH DEFENSE AND TO EMPLOY COUNSEL OR (III) IN SUCH ACTION THERE IS, IN THE
REASONABLE OPINION OF SUCH SEPARATE COUNSEL, A MATERIAL CONFLICT ON ANY MATERIAL
ISSUE BETWEEN THE POSITION OF THE COMPANY AND THE POSITION OF SUCH PURCHASER
PARTY, IN WHICH CASE THE COMPANY SHALL BE RESPONSIBLE FOR THE REASONABLE FEES
AND EXPENSES OF NO MORE THAN ONE SUCH SEPARATE COUNSEL.  THE COMPANY WILL NOT BE
LIABLE TO ANY PURCHASER PARTY UNDER THIS AGREEMENT (I) FOR ANY SETTLEMENT BY A
PURCHASER PARTY EFFECTED WITHOUT THE COMPANY'S PRIOR WRITTEN CONSENT, WHICH
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED; OR (II) TO THE EXTENT, BUT ONLY
TO THE EXTENT THAT A LOSS, CLAIM, DAMAGE OR LIABILITY IS ATTRIBUTABLE TO ANY
PURCHASER PARTY'S BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES, COVENANTS OR
AGREEMENTS MADE BY SUCH PURCHASER PARTY IN THIS AGREEMENT OR IN THE OTHER
TRANSACTION DOCUMENTS.


4.11 RESERVATION AND LISTING OF SECURITIES.


(A) THE COMPANY SHALL MAINTAIN A RESERVE FROM ITS DULY AUTHORIZED SHARES OF
COMMON STOCK FOR ISSUANCE PURSUANT TO THE TRANSACTION DOCUMENTS IN SUCH AMOUNT
AS MAY BE REQUIRED TO FULFILL ITS OBLIGATIONS IN FULL UNDER THE TRANSACTION
DOCUMENTS.


(B) IF, ON ANY DATE, THE NUMBER OF AUTHORIZED BUT UNISSUED (AND OTHERWISE
UNRESERVED) SHARES OF COMMON STOCK IS LESS THAN THE REQUIRED MINIMUM ON SUCH
DATE, THEN THE BOARD OF DIRECTORS SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
AMEND THE COMPANY'S CERTIFICATE OR ARTICLES OF INCORPORATION TO INCREASE THE
NUMBER OF AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK TO AT LEAST THE
REQUIRED MINIMUM AT SUCH TIME, AS SOON AS POSSIBLE AND IN ANY EVENT NOT LATER
THAN THE 75TH DAY AFTER SUCH DATE.

 

26

--------------------------------------------------------------------------------

 

 


(C) THE COMPANY SHALL, IF APPLICABLE: (I) IN THE TIME AND MANNER REQUIRED BY THE
PRINCIPAL TRADING MARKET, PREPARE AND FILE WITH SUCH TRADING MARKET AN
ADDITIONAL SHARES LISTING APPLICATION COVERING A NUMBER OF SHARES OF COMMON
STOCK AT LEAST EQUAL TO THE REQUIRED MINIMUM ON THE DATE OF SUCH APPLICATION,
(II) TAKE ALL STEPS NECESSARY TO CAUSE SUCH SHARES OF COMMON STOCK TO BE
APPROVED FOR LISTING ON SUCH TRADING MARKET AS SOON AS POSSIBLE THEREAFTER,
(III) PROVIDE TO THE PURCHASERS EVIDENCE OF SUCH LISTING, AND (IV) MAINTAIN THE
LISTING OF SUCH COMMON STOCK ON ANY DATE AT LEAST EQUAL TO THE REQUIRED MINIMUM
ON SUCH DATE ON SUCH TRADING MARKET OR ANOTHER TRADING MARKET.


4.12 PARTICIPATION IN FUTURE FINANCING.


(A) FROM THE DATE HEREOF UNTIL THE DATE THAT IS THE 12 MONTH ANNIVERSARY OF THE
EFFECTIVE DATE, UPON ANY ISSUANCE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF
COMMON STOCK OR COMMON STOCK EQUIVALENTS (A "SUBSEQUENT FINANCING"), EACH
PURCHASER SHALL HAVE THE RIGHT TO PARTICIPATE IN UP TO AN AMOUNT OF THE
SUBSEQUENT FINANCING EQUAL TO 50% OF THE SUBSEQUENT FINANCING (THE
"PARTICIPATION MAXIMUM") ON THE SAME TERMS, CONDITIONS AND PRICE PROVIDED FOR IN
THE SUBSEQUENT FINANCING.  


(B) AT LEAST 5 TRADING DAYS PRIOR TO THE CLOSING OF THE SUBSEQUENT FINANCING,
THE COMPANY SHALL DELIVER TO EACH PURCHASER A WRITTEN NOTICE OF ITS INTENTION TO
EFFECT A SUBSEQUENT FINANCING ("PRE-NOTICE"), WHICH PRE-NOTICE SHALL ASK SUCH
PURCHASER IF IT WANTS TO REVIEW THE DETAILS OF SUCH FINANCING (SUCH ADDITIONAL
NOTICE, A "SUBSEQUENT FINANCING NOTICE").  UPON THE REQUEST OF A PURCHASER, AND
ONLY UPON A REQUEST BY SUCH PURCHASER, FOR A SUBSEQUENT FINANCING NOTICE, THE
COMPANY SHALL PROMPTLY, BUT NO LATER THAN 1 TRADING DAY AFTER SUCH REQUEST,
DELIVER A SUBSEQUENT FINANCING NOTICE TO SUCH PURCHASER.  THE SUBSEQUENT
FINANCING NOTICE SHALL DESCRIBE IN REASONABLE DETAIL THE PROPOSED TERMS OF SUCH
SUBSEQUENT FINANCING, THE AMOUNT OF PROCEEDS INTENDED TO BE RAISED THEREUNDER
AND THE PERSON OR PERSONS THROUGH OR WITH WHOM SUCH SUBSEQUENT FINANCING IS
PROPOSED TO BE EFFECTED AND SHALL INCLUDE A TERM SHEET OR SIMILAR DOCUMENT
RELATING THERETO AS AN ATTACHMENT.    


(C) ANY PURCHASER DESIRING TO PARTICIPATE IN SUCH SUBSEQUENT FINANCING MUST
PROVIDE WRITTEN NOTICE TO THE COMPANY BY NOT LATER THAN 5:30 P.M. (NEW YORK CITY
TIME) ON THE 5TH TRADING DAY AFTER ALL OF THE PURCHASERS HAVE RECEIVED THE
PRE-NOTICE THAT THE PURCHASER IS WILLING TO PARTICIPATE IN THE SUBSEQUENT
FINANCING, THE AMOUNT OF THE PURCHASER'S PARTICIPATION, AND THAT THE PURCHASER
HAS SUCH FUNDS READY, WILLING, AND AVAILABLE FOR INVESTMENT ON THE TERMS SET
FORTH IN THE SUBSEQUENT FINANCING NOTICE.  IF THE COMPANY RECEIVES NO NOTICE
FROM A PURCHASER AS OF SUCH 5TH TRADING DAY, SUCH PURCHASER SHALL BE DEEMED TO
HAVE NOTIFIED THE COMPANY THAT IT DOES NOT ELECT TO PARTICIPATE.  


(D) IF BY 5:30 P.M. (NEW YORK CITY TIME) ON THE 5TH TRADING DAY AFTER ALL OF THE
PURCHASERS HAVE RECEIVED THE PRE-NOTICE, NOTIFICATIONS BY THE PURCHASERS OF
THEIR WILLINGNESS TO PARTICIPATE IN THE SUBSEQUENT FINANCING (OR TO CAUSE THEIR
DESIGNEES TO PARTICIPATE) IS, IN THE AGGREGATE, LESS THAN THE TOTAL AMOUNT OF
THE PARTICIPATION MAXIMUM, THEN THE COMPANY MAY EFFECT THE REMAINING PORTION OF
SUCH SUBSEQUENT FINANCING ON THE TERMS AND WITH THE PERSONS SET FORTH IN THE
SUBSEQUENT FINANCING NOTICE.  

 

27

--------------------------------------------------------------------------------

 

 


(E) IF BY 5:30 P.M. (NEW YORK CITY TIME) ON THE 5TH TRADING DAY AFTER ALL OF THE
PURCHASERS HAVE RECEIVED THE PRE-NOTICE, THE COMPANY RECEIVES RESPONSES TO A
SUBSEQUENT FINANCING NOTICE FROM PURCHASERS SEEKING TO PURCHASE MORE THAN THE
AGGREGATE AMOUNT OF THE PARTICIPATION MAXIMUM, EACH SUCH PURCHASER SHALL HAVE
THE RIGHT TO PURCHASE ITS PRO RATA PORTION (AS DEFINED BELOW) OF THE
PARTICIPATION MAXIMUM.  "PRO RATA PORTION" MEANS THE RATIO OF (X) THE
SUBSCRIPTION AMOUNT OF SECURITIES PURCHASED ON THE CLOSING DATE BY A PURCHASER
PARTICIPATING UNDER THIS SECTION 4.12 AND (Y) THE SUM OF THE AGGREGATE
SUBSCRIPTION AMOUNTS OF SECURITIES PURCHASED ON THE CLOSING DATE BY ALL
PURCHASERS PARTICIPATING UNDER THIS SECTION 4.12.


(F) THE COMPANY MUST PROVIDE THE PURCHASERS WITH A SECOND SUBSEQUENT FINANCING
NOTICE, AND THE PURCHASERS WILL AGAIN HAVE THE RIGHT OF PARTICIPATION SET FORTH
ABOVE IN THIS SECTION 4.12, IF THE SUBSEQUENT FINANCING SUBJECT TO THE INITIAL
SUBSEQUENT FINANCING NOTICE IS NOT CONSUMMATED FOR ANY REASON ON THE TERMS SET
FORTH IN SUCH SUBSEQUENT FINANCING NOTICE WITHIN 60 TRADING DAYS AFTER THE DATE
OF THE INITIAL SUBSEQUENT FINANCING NOTICE.


(G) NOTWITHSTANDING THE FOREGOING, THIS SECTION 4.12 SHALL NOT APPLY IN RESPECT
OF (I) AN EXEMPT ISSUANCE OR (II) AN UNDERWRITTEN PUBLIC OFFERING OF COMMON
STOCK.


4.13 SUBSEQUENT EQUITY SALES.  


(A) FROM THE DATE HEREOF UNTIL 45 DAYS AFTER THE EFFECTIVE DATE, NEITHER THE
COMPANY NOR ANY SUBSIDIARY SHALL ISSUE (OR ENTER INTO ANY AGREEMENT, DISCUSSIONS
OR LETTER OF INTENT TO ISSUE) SHARES OF COMMON STOCK OR COMMON STOCK
EQUIVALENTS; PROVIDED, HOWEVER, THE 45 DAY PERIOD SET FORTH IN THIS SECTION 4.13
SHALL BE EXTENDED FOR THE NUMBER OF TRADING DAYS DURING SUCH PERIOD IN WHICH (I)
TRADING IN THE COMMON STOCK IS SUSPENDED BY ANY TRADING MARKET, OR (II)
FOLLOWING THE EFFECTIVE DATE, THE REGISTRATION STATEMENT IS NOT EFFECTIVE OR THE
PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT MAY NOT BE USED BY THE
PURCHASERS FOR THE RESALE OF THE UNDERLYING SHARES.


(B) FROM THE DATE HEREOF UNTIL THE EARLIER OF (X) THE DATE THE DEBENTURES ARE NO
LONGER OUTSTANDING OR (Y) THE 12 MONTH ANNIVERSARY OF THE EFFECTIVE DATE, THE
COMPANY SHALL BE PROHIBITED FROM EFFECTING OR ENTERING INTO AN AGREEMENT TO
EFFECT ANY SUBSEQUENT FINANCING INVOLVING A VARIABLE RATE TRANSACTION. "VARIABLE
RATE TRANSACTION" MEANS A TRANSACTION IN WHICH THE COMPANY ISSUES OR SELLS (I)
ANY DEBT OR EQUITY SECURITIES THAT ARE CONVERTIBLE INTO, EXCHANGEABLE OR
EXERCISABLE FOR, OR INCLUDE THE RIGHT TO RECEIVE ADDITIONAL SHARES OF COMMON
STOCK EITHER (A) AT A CONVERSION, EXERCISE OR EXCHANGE RATE OR OTHER PRICE THAT
IS BASED UPON AND/OR VARIES WITH THE TRADING PRICES OF OR QUOTATIONS FOR THE
SHARES OF COMMON STOCK AT ANY TIME AFTER THE INITIAL ISSUANCE OF SUCH DEBT OR
EQUITY SECURITIES, OR (B) WITH A CONVERSION, EXERCISE OR EXCHANGE PRICE THAT IS
SUBJECT TO BEING RESET AT SOME FUTURE DATE AFTER THE INITIAL ISSUANCE OF SUCH
DEBT OR EQUITY SECURITY OR UPON THE OCCURRENCE OF SPECIFIED OR CONTINGENT EVENTS
DIRECTLY OR INDIRECTLY RELATED TO THE BUSINESS OF THE COMPANY OR THE MARKET FOR
THE COMMON STOCK OR (II) ENTERS INTO ANY AGREEMENT, INCLUDING, BUT NOT LIMITED
TO, AN EQUITY LINE OF CREDIT, WHEREBY THE COMPANY MAY SELL SECURITIES AT A
FUTURE DETERMINED PRICE.    

 

28

--------------------------------------------------------------------------------

 

 


(C) NOTWITHSTANDING THE FOREGOING, THIS SECTION 4.13 SHALL NOT APPLY IN RESPECT
OF AN EXEMPT ISSUANCE, EXCEPT THAT NO VARIABLE RATE TRANSACTION SHALL BE AN
EXEMPT ISSUANCE UNLESS SUCH VARIABLE RATE TRANSACTION MEETS THE REQUIREMENTS
DESCRIBED IN CLAUSE (C) OF THE DEFINITION OF "EXEMPT ISSUANCE" IN SECTION 1.1
HEREOF.   


4.14 EQUAL TREATMENT OF PURCHASERS.  NO CONSIDERATION SHALL BE OFFERED OR PAID
TO ANY PERSON TO AMEND OR CONSENT TO A WAIVER OR MODIFICATION OF ANY PROVISION
OF ANY OF THE TRANSACTION DOCUMENTS UNLESS THE SAME CONSIDERATION IS ALSO
OFFERED TO ALL OF THE PARTIES TO THE TRANSACTION DOCUMENTS. FURTHER, THE COMPANY
SHALL NOT MAKE ANY PAYMENT OF PRINCIPAL OR INTEREST ON THE DEBENTURES IN AMOUNTS
WHICH ARE DISPROPORTIONATE TO THE RESPECTIVE PRINCIPAL AMOUNTS OUTSTANDING ON
THE DEBENTURES AT ANY APPLICABLE TIME.  FOR CLARIFICATION PURPOSES, THIS
PROVISION CONSTITUTES A SEPARATE RIGHT GRANTED TO EACH PURCHASER BY THE COMPANY
AND NEGOTIATED SEPARATELY BY EACH PURCHASER, AND IS INTENDED FOR THE COMPANY TO
TREAT THE PURCHASERS AS A CLASS AND SHALL NOT IN ANY WAY BE CONSTRUED AS THE
PURCHASERS ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO THE PURCHASE,
DISPOSITION OR VOTING OF SECURITIES OR OTHERWISE.


4.15 SHORT SALES AND CONFIDENTIALITY AFTER THE DATE HEREOF. EACH PURCHASER,
SEVERALLY AND NOT JOINTLY WITH THE OTHER PURCHASERS, COVENANTS THAT NEITHER IT
NOR ANY AFFILIATE ACTING ON ITS BEHALF OR PURSUANT TO ANY UNDERSTANDING WITH IT
WILL EXECUTE ANY SHORT SALES DURING THE PERIOD COMMENCING AT THE DISCUSSION TIME
AND ENDING AT THE TIME THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE
FIRST PUBLICLY ANNOUNCED AS DESCRIBED IN SECTION 4.6.  EACH PURCHASER, SEVERALLY
AND NOT JOINTLY WITH THE OTHER PURCHASERS, COVENANTS THAT UNTIL SUCH TIME AS THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE PUBLICLY DISCLOSED BY THE
COMPANY AS DESCRIBED IN SECTION 4.6, SUCH PURCHASER WILL MAINTAIN THE
CONFIDENTIALITY OF THE EXISTENCE AND TERMS OF THIS TRANSACTION AND THE
INFORMATION INCLUDED IN THE DISCLOSURE SCHEDULES.  EACH PURCHASER SEVERALLY AND
NOT JOINTLY WITH ANY OTHER PURCHASER UNDERSTANDS AND ACKNOWLEDGES, AND AGREES,
TO ACT IN A MANNER THAT WILL NOT VIOLATE THE POSITIONS OF THE COMMISSION AS SET
FORTH IN ITEM 65, SECTION A, OF THE MANUAL OF PUBLICLY AVAILABLE TELEPHONE
INTERPRETATIONS, DATED JULY 1997, COMPILED BY THE OFFICE OF CHIEF COUNSEL,
DIVISION OF CORPORATION FINANCE. NOTWITHSTANDING THE FOREGOING, NO PURCHASER
MAKES ANY REPRESENTATION, WARRANTY OR COVENANT HEREBY THAT IT WILL NOT ENGAGE IN
SHORT SALES IN THE SECURITIES OF THE COMPANY AFTER THE TIME THAT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE FIRST PUBLICLY ANNOUNCED AS
DESCRIBED IN SECTION 4.6.  NOTWITHSTANDING THE FOREGOING, IN THE CASE OF A
PURCHASER THAT IS A MULTI-MANAGED INVESTMENT VEHICLE WHEREBY SEPARATE PORTFOLIO
MANAGERS MANAGE SEPARATE PORTIONS OF SUCH PURCHASER'S ASSETS AND THE PORTFOLIO
MANAGERS HAVE NO DIRECT KNOWLEDGE OF THE INVESTMENT DECISIONS MADE BY THE
PORTFOLIO MANAGERS MANAGING OTHER PORTIONS OF SUCH PURCHASER'S ASSETS, THE
COVENANT SET FORTH ABOVE SHALL ONLY APPLY WITH RESPECT TO THE PORTION OF ASSETS
MANAGED BY THE PORTFOLIO MANAGER THAT MADE THE INVESTMENT DECISION TO PURCHASE
THE SECURITIES COVERED BY THIS AGREEMENT.

 

29

--------------------------------------------------------------------------------

 

 


4.16 FORM D; BLUE SKY FILINGS.  THE COMPANY AGREES TO TIMELY FILE A FORM D WITH
RESPECT TO THE SECURITIES AS REQUIRED UNDER REGULATION D AND TO PROVIDE A COPY
THEREOF, PROMPTLY UPON REQUEST OF ANY PURCHASER. THE COMPANY SHALL TAKE SUCH
ACTION AS THE COMPANY SHALL REASONABLY DETERMINE IS NECESSARY IN ORDER TO OBTAIN
AN EXEMPTION FOR, OR TO QUALIFY THE SECURITIES FOR, SALE TO THE PURCHASERS AT
THE CLOSING UNDER APPLICABLE SECURITIES OR "BLUE SKY" LAWS OF THE STATES OF THE
UNITED STATES, AND SHALL PROVIDE EVIDENCE OF SUCH ACTIONS PROMPTLY UPON REQUEST
OF ANY PURCHASER.


4.17 CAPITAL CHANGES.  UNTIL SUCH TIME THAT THE DEBENTURES ARE NO LONGER
OUTSTANDING,  THE COMPANY SHALL NOT UNDERTAKE A REVERSE OR FORWARD STOCK SPLIT
OR RECLASSIFICATION OF THE COMMON STOCK WITHOUT THE PRIOR WRITTEN CONSENT OF THE
PURCHASERS HOLDING 75% OF THE PRINCIPAL AMOUNT OUTSTANDING OF THE DEBENTURES.


4.18 SHAREHOLDER APPROVAL.  THE COMPANY SHALL USE ITS BEST EFFORTS TO EFFECT THE
SHAREHOLDER APPROVAL AS SOON AS PRACTICABLE FOLLOWING THE CLOSING DATE.  IT
SHALL BE AN  "EVENT OF DEFAULT" (AS DEFINED IN THE DEBENTURES) IN THE EVENT THAT
ANY OF THE FOLLOWING ITEMS DO NOT OCCUR ON OR BEFORE THE 60TH CALENDAR DAY
FOLLOWING THE DATE HEREOF:  (I) THE SHAREHOLDER APPROVAL DOES NOT OCCUR FOR ANY
REASON; (II) THE COMPANY HAS NOT DELIVERED EACH PURCHASER EVIDENCE OF THE FILING
OF THE AMENDMENT WITH THE SECRETARY OF STATE OF THE STATE OF NEVADA AND THE
ACCEPTANCE OF THE AMENDMENT BY THE SECRETARY OF STATE OF THE STATE OF NEVADA; OR
(III) THE COMPANY FAILS TO CAUSE ITS COUNSEL TO ISSUE EACH PURCHASER A LEGAL
OPINION REGARDING THE CAPITALIZATION OF THE COMPANY, INCLUDING THE DUE
RESERVATION OF ALL SHARES OF COMMON STOCK ISSUED AND ISSUABLE UNDER THE
TRANSACTION DOCUMENTS, WHICH OPINION SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY THE PURCHASERS.


ARTICLE V.

MISCELLANEOUS


5.1 TERMINATION.  THIS AGREEMENT MAY BE TERMINATED BY ANY PURCHASER, AS TO SUCH
PURCHASER'S OBLIGATIONS HEREUNDER ONLY AND WITHOUT ANY EFFECT WHATSOEVER ON THE
OBLIGATIONS BETWEEN THE COMPANY AND THE OTHER PURCHASERS, BY WRITTEN NOTICE TO
THE OTHER PARTIES, IF THE CLOSING HAS NOT BEEN CONSUMMATED ON OR BEFORE NOVEMBER
7, 2007; PROVIDED, HOWEVER, THAT SUCH TERMINATION WILL NOT AFFECT THE RIGHT OF
ANY PARTY TO SUE FOR ANY BREACH BY THE OTHER PARTY (OR PARTIES).


5.2 FEES AND EXPENSES.  AT THE CLOSING, THE COMPANY HAS AGREED TO REIMBURSE
ENABLE CAPITAL MANAGEMENT, LLC ("ENABLE") THE NON-ACCOUNTABLE SUM OF $40,000 FOR
ITS LEGAL FEES AND EXPENSES, $20,000 OF WHICH HAS BEEN PAID PRIOR TO THE
CLOSING.  THE COMPANY SHALL DELIVER TO EACH PURCHASER, PRIOR TO THE CLOSING, A
COMPLETED AND EXECUTED COPY OF THE CLOSING STATEMENT ATTACHED HERETO AS ANNEX A.
 EXCEPT AS EXPRESSLY SET FORTH IN THE TRANSACTION DOCUMENTS TO THE CONTRARY,
EACH PARTY SHALL PAY THE FEES AND EXPENSES OF ITS ADVISERS, COUNSEL, ACCOUNTANTS
AND OTHER EXPERTS, IF ANY, AND ALL OTHER EXPENSES INCURRED BY SUCH PARTY
INCIDENT TO THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT.  THE COMPANY SHALL PAY ALL TRANSFER AGENT FEES, STAMP TAXES AND
OTHER TAXES AND DUTIES LEVIED IN CONNECTION WITH THE DELIVERY OF ANY SECURITIES
TO THE PURCHASERS.

 

30

--------------------------------------------------------------------------------

 

 


5.3 ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE EXHIBITS AND
SCHEDULES THERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES
ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH DOCUMENTS, EXHIBITS AND SCHEDULES.


5.4 NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR DELIVERIES REQUIRED
OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED
GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF TRANSMISSION, IF SUCH
NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER SET
FORTH ON THE SIGNATURE PAGES ATTACHED HERETO PRIOR TO 5:30 P.M. (NEW YORK CITY
TIME) ON A TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION,
IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE
NUMBER SET FORTH ON THE SIGNATURE PAGES ATTACHED HERETO ON A DAY THAT IS NOT A
TRADING DAY OR LATER THAN 5:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (C)
THE SECOND TRADING DAY FOLLOWING THE DATE OF MAILING, IF SENT BY U.S. NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO
WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES AND
COMMUNICATIONS SHALL BE AS SET FORTH ON THE SIGNATURE PAGES ATTACHED HERETO.


5.5 AMENDMENTS; WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED,
MODIFIED, SUPPLEMENTED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED, IN THE
CASE OF AN AMENDMENT, BY THE COMPANY AND THE PURCHASERS OF AT LEAST 85% IN
INTEREST OF THE SECURITIES STILL HELD BY PURCHASERS OR, IN THE CASE OF A WAIVER,
BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY SUCH WAIVED PROVISION IS SOUGHT.
 NO WAIVER OF ANY DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR
REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE
FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION,
CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF ANY PARTY TO
EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH
RIGHT.


5.6 HEADINGS.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT CONSTITUTE A
PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT ANY OF THE
PROVISIONS HEREOF.


5.7 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS.  THE
COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH PURCHASER (OTHER THAN BY MERGER).  ANY
PURCHASER MAY ASSIGN ANY OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT TO ANY PERSON
TO WHOM SUCH PURCHASER ASSIGNS OR TRANSFERS ANY SECURITIES, PROVIDED THAT SUCH
TRANSFEREE AGREES IN WRITING TO BE BOUND, WITH RESPECT TO THE TRANSFERRED
SECURITIES, BY THE PROVISIONS OF THE TRANSACTION DOCUMENTS THAT APPLY TO THE
"PURCHASERS."


5.8 NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS AND IS
NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER
PERSON, EXCEPT AS OTHERWISE SET FORTH IN SECTION 4.10.

 

31

--------------------------------------------------------------------------------

 

 


5.9 GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THE TRANSACTION DOCUMENTS SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH
PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE INTERPRETATIONS,
ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
ANY OTHER TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES OR AGENTS)
SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER
OR IS AN INCONVENIENT VENUE FOR SUCH PROCEEDING.  EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.   IF EITHER PARTY SHALL
COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS OF THE TRANSACTION
DOCUMENTS, THEN THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING SHALL BE
REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS' FEES AND OTHER COSTS
AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF
SUCH ACTION OR PROCEEDING.


5.10 SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES SHALL SURVIVE THE CLOSING AND
THE DELIVERY OF THE SECURITIES FOR THE APPLICABLE STATUE OF LIMITATIONS.


5.11 EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, ALL
OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND
SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND
DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH PARTIES NEED NOT
SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY
FACSIMILE TRANSMISSION OR BY E-MAIL DELIVERY OF A ".PDF" FORMAT DATA FILE, SUCH
SIGNATURE SHALL CREATE A VALID AND BINDING OBLIGATION OF THE PARTY EXECUTING (OR
ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF
SUCH FACSIMILE OR ".PDF" SIGNATURE PAGE WERE AN ORIGINAL THEREOF.


5.12 SEVERABILITY. IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF THIS
AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, ILLEGAL,
VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND
RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN
NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES HERETO SHALL USE
THEIR COMMERCIALLY REASONABLE EFFORTS TO FIND AND EMPLOY AN ALTERNATIVE MEANS TO
ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT CONTEMPLATED BY SUCH
TERM, PROVISION, COVENANT OR RESTRICTION. IT IS HEREBY STIPULATED AND DECLARED
TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE EXECUTED THE REMAINING
TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT INCLUDING ANY OF SUCH THAT
MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR UNENFORCEABLE.

 

32

--------------------------------------------------------------------------------

 

 


5.13 RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR PROVISIONS OF) ANY OF THE OTHER
TRANSACTION DOCUMENTS, WHENEVER ANY PURCHASER EXERCISES A RIGHT, ELECTION,
DEMAND OR OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY DOES NOT TIMELY
PERFORM ITS RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN PROVIDED, THEN SUCH
PURCHASER MAY RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION FROM TIME TO TIME UPON
WRITTEN NOTICE TO THE COMPANY, ANY RELEVANT NOTICE, DEMAND OR ELECTION IN WHOLE
OR IN PART WITHOUT PREJUDICE TO ITS FUTURE ACTIONS AND RIGHTS; PROVIDED,
HOWEVER, IN THE CASE OF A RESCISSION OF A CONVERSION OF A DEBENTURE OR EXERCISE
OF A WARRANT, THE PURCHASER SHALL BE REQUIRED TO RETURN ANY SHARES OF COMMON
STOCK DELIVERED IN CONNECTION WITH ANY SUCH RESCINDED CONVERSION OR EXERCISE
NOTICE.


5.14 REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT EVIDENCING ANY
SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY SHALL ISSUE OR
CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON CANCELLATION
THEREOF (IN THE CASE OF MUTILATION), OR IN LIEU OF AND SUBSTITUTION THEREFOR, A
NEW CERTIFICATE OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION.  THE APPLICANT
FOR A NEW CERTIFICATE OR INSTRUMENT UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY
REASONABLE THIRD-PARTY COSTS (INCLUDING CUSTOMARY INDEMNITY) ASSOCIATED WITH THE
ISSUANCE OF SUCH REPLACEMENT SECURITIES.


5.15 REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS PROVIDED
HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF THE PURCHASERS
AND THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE TRANSACTION
DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE ADEQUATE
COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF OBLIGATIONS
CONTAINED IN THE TRANSACTION DOCUMENTS AND HEREBY AGREES TO WAIVE AND NOT TO
ASSERT IN ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE
THAT A REMEDY AT LAW WOULD BE ADEQUATE.  


5.16 PAYMENT SET ASIDE. TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT OR
PAYMENTS TO ANY PURCHASER PURSUANT TO ANY TRANSACTION DOCUMENT OR A PURCHASER
ENFORCES OR EXERCISES ITS RIGHTS THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE
PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED
FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED
TO THE COMPANY, A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW
(INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON
LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION
THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE
REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN
MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


5.17 USURY.  TO THE EXTENT IT MAY LAWFULLY DO SO, THE COMPANY HEREBY AGREES NOT
TO INSIST UPON OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM, AND WILL RESIST ANY
AND ALL EFFORTS TO BE COMPELLED TO TAKE THE BENEFIT OR ADVANTAGE OF, USURY LAWS
WHEREVER ENACTED, NOW OR AT ANY TIME HEREAFTER IN FORCE, IN CONNECTION WITH ANY
CLAIM, ACTION OR PROCEEDING THAT MAY BE BROUGHT BY ANY PURCHASER IN ORDER TO
ENFORCE ANY RIGHT OR REMEDY UNDER ANY TRANSACTION DOCUMENT.  NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY CONTAINED IN ANY TRANSACTION DOCUMENT, IT IS EXPRESSLY
AGREED AND PROVIDED THAT THE TOTAL LIABILITY OF THE COMPANY UNDER THE
TRANSACTION DOCUMENTS FOR PAYMENTS IN THE NATURE OF INTEREST SHALL NOT EXCEED
THE MAXIMUM LAWFUL RATE AUTHORIZED UNDER APPLICABLE LAW (THE "MAXIMUM RATE"),
AND, WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL ANY RATE OF INTEREST OR
DEFAULT INTEREST, OR BOTH OF THEM, WHEN AGGREGATED WITH ANY OTHER SUMS IN THE
NATURE OF INTEREST THAT THE COMPANY MAY BE OBLIGATED TO PAY UNDER THE
TRANSACTION DOCUMENTS EXCEED SUCH MAXIMUM RATE.  IT IS AGREED THAT IF THE
MAXIMUM CONTRACT RATE OF INTEREST ALLOWED BY LAW AND APPLICABLE TO THE
TRANSACTION DOCUMENTS IS INCREASED OR DECREASED BY STATUTE OR ANY OFFICIAL
GOVERNMENTAL ACTION SUBSEQUENT TO THE DATE HEREOF, THE NEW MAXIMUM CONTRACT RATE
OF INTEREST ALLOWED BY LAW WILL BE THE MAXIMUM RATE APPLICABLE TO THE
TRANSACTION DOCUMENTS FROM THE EFFECTIVE DATE FORWARD, UNLESS SUCH APPLICATION
IS PRECLUDED BY APPLICABLE LAW.  IF UNDER ANY CIRCUMSTANCES WHATSOEVER, INTEREST
IN EXCESS OF THE MAXIMUM RATE IS PAID BY THE COMPANY TO ANY PURCHASER WITH
RESPECT TO INDEBTEDNESS EVIDENCED BY THE TRANSACTION DOCUMENTS, SUCH EXCESS
SHALL BE APPLIED BY SUCH PURCHASER TO THE UNPAID PRINCIPAL BALANCE OF ANY SUCH
INDEBTEDNESS OR BE REFUNDED TO THE COMPANY, THE MANNER OF HANDLING SUCH EXCESS
TO BE AT SUCH PURCHASER'S ELECTION.

 

33

--------------------------------------------------------------------------------

 

 


5.18 INDEPENDENT NATURE OF PURCHASERS' OBLIGATIONS AND RIGHTS.  THE OBLIGATIONS
OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT JOINT WITH
THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO PURCHASER SHALL BE RESPONSIBLE IN
ANY WAY FOR THE PERFORMANCE OR NON-PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
PURCHASER UNDER ANY TRANSACTION DOCUMENT.  NOTHING CONTAINED HEREIN OR IN ANY
OTHER TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY PURCHASER PURSUANT
THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A PARTNERSHIP, AN
ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.  EACH PURCHASER SHALL BE ENTITLED TO INDEPENDENTLY
PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION THE RIGHTS ARISING
OUT OF THIS AGREEMENT OR OUT OF THE OTHER TRANSACTION DOCUMENTS, AND IT SHALL
NOT BE NECESSARY FOR ANY OTHER PURCHASER TO BE JOINED AS AN ADDITIONAL PARTY IN
ANY PROCEEDING FOR SUCH PURPOSE.  EACH PURCHASER HAS BEEN REPRESENTED BY ITS OWN
SEPARATE LEGAL COUNSEL IN THEIR REVIEW AND NEGOTIATION OF THE TRANSACTION
DOCUMENTS.  FOR REASONS OF ADMINISTRATIVE CONVENIENCE ONLY, PURCHASERS AND THEIR
RESPECTIVE COUNSEL HAVE CHOSEN TO COMMUNICATE WITH THE COMPANY THROUGH FWS.  FWS
DOES NOT REPRESENT ALL OF THE PURCHASERS BUT ONLY ENABLE.  THE COMPANY HAS
ELECTED TO PROVIDE ALL PURCHASERS WITH THE SAME TERMS AND TRANSACTION DOCUMENTS
FOR THE CONVENIENCE OF THE COMPANY AND NOT BECAUSE IT WAS REQUIRED OR REQUESTED
TO DO SO BY THE PURCHASERS.


5.19 LIQUIDATED DAMAGES.  THE COMPANY'S OBLIGATIONS TO PAY ANY PARTIAL
LIQUIDATED DAMAGES OR OTHER AMOUNTS OWING UNDER THE TRANSACTION DOCUMENTS IS A
CONTINUING OBLIGATION OF THE COMPANY AND SHALL NOT TERMINATE UNTIL ALL UNPAID
PARTIAL LIQUIDATED DAMAGES AND OTHER AMOUNTS HAVE BEEN PAID NOTWITHSTANDING THE
FACT THAT THE INSTRUMENT OR SECURITY PURSUANT TO WHICH SUCH PARTIAL LIQUIDATED
DAMAGES OR OTHER AMOUNTS ARE DUE AND PAYABLE SHALL HAVE BEEN CANCELED.


5.20 SATURDAYS, SUNDAYS, HOLIDAYS, ETC. IF THE LAST OR APPOINTED DAY FOR THE
TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED HEREIN
SHALL NOT BE A BUSINESS DAY, THEN SUCH ACTION MAY BE TAKEN OR SUCH RIGHT MAY BE
EXERCISED ON THE NEXT SUCCEEDING BUSINESS DAY.


5.21 CONSTRUCTION. THE PARTIES AGREE THAT EACH OF THEM AND/OR THEIR RESPECTIVE
COUNSEL HAS REVIEWED AND HAD AN OPPORTUNITY TO REVISE THE TRANSACTION DOCUMENTS
AND, THEREFORE, THE NORMAL RULE OF CONSTRUCTION TO THE EFFECT THAT ANY
AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED
IN THE INTERPRETATION OF THE TRANSACTION DOCUMENTS OR ANY AMENDMENTS HERETO.


5.22 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.





(SIGNATURE PAGES FOLLOW)











 

35

--------------------------------------------------------------------------------

 

 


            IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

ECOTALITY, INC.




Address for Notice:

By:__________________________________________

     Name:

     Title:

Fax:

With a copy to (which shall not constitute notice):

 




 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]



 

 






 

36

--------------------------------------------------------------------------------

 

 

 

[PURCHASER SIGNATURE PAGES TO ETLY SECURITIES PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: ________________________________________________________

Signature of Authorized Signatory of Purchaser:
__________________________________

Name of Authorized Signatory:
____________________________________________________

Title of Authorized Signatory:
_____________________________________________________

Email Address of Purchaser: ________________________________________________

Facsimile Number of Purchaser: ________________________________________________




Address for Notice of Purchaser:










Address for Delivery of Securities for Purchaser (if not same as address for
notice):











Subscription Amount: _____________




Principal Amount: ______________(Subscription Amount x 1.176471)




Warrant Shares: _________________










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]




[SIGNATURE PAGES CONTINUE]













 

37

--------------------------------------------------------------------------------

 

 

Annex A




CLOSING STATEMENT




Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the purchasers shall purchase up to $5,000,000 of Debentures and
Warrants from Ecotality, Inc. (the "Company").  All funds will be wired into an
account maintained by the Company.  All funds will be disbursed in accordance
with this Closing Statement.  




Disbursement Date:

November ___, 2007









I.   PURCHASE PRICE

   

Gross Proceeds to be Received

$

  

II.

DISBURSEMENTS

   

 

$

 

 Enable Capital

$20,000

  

$

  

$

  

$

  

Total Amount Disbursed:

$

        

WIRE INSTRUCTIONS:




 

To: _____________________________________




 




 

To: _____________________________________








 








 

38

--------------------------------------------------------------------------------

 